EXHIBIT 10.25

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED COLLATERAL AGREEMENT

dated as of

November 25, 2013,

among

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.,

EIG INVESTORS CORP.,

THE OTHER GRANTORS PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I   DEFINITIONS   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Other Defined Terms

     1    ARTICLE II    PLEDGE OF SECURITIES   

SECTION 2.01.

 

Pledge

     5   

SECTION 2.02.

 

Delivery of the Pledged Collateral

     6   

SECTION 2.03.

 

Representations, Warranties and Covenants

     7   

SECTION 2.04.

 

Registration in Nominee Name; Denominations

     8   

SECTION 2.05.

 

Voting Rights; Dividends and Interest

     8   

SECTION 2.06.

 

Article 8 Opt-In

     10    ARTICLE III    SECURITY INTERESTS IN PERSONAL PROPERTY   

SECTION 3.01.

 

Security Interest

     10   

SECTION 3.02.

 

Representations and Warranties

     13   

SECTION 3.03.

 

Covenants

     14   

SECTION 3.04.

 

Other Actions

     16   

SECTION 3.05.

 

Covenants Regarding Patent, Trademark and Copyright Collateral

     17    ARTICLE IV    REMEDIES   

SECTION 4.01.

 

Remedies upon Default

     18   

SECTION 4.02.

 

Application of Proceeds

     19   

SECTION 4.03.

 

Grant of License to Use Intellectual Property

     20   

SECTION 4.04.

 

Securities Act

     20    ARTICLE V    MISCELLANEOUS   

SECTION 5.01.

 

Notices

     21   

SECTION 5.02.

 

Waivers; Amendment

     21   

SECTION 5.03.

 

Administrative Agent’s Fees and Expenses; Indemnification

     21   

SECTION 5.04.

 

Successors and Assigns

     22   

SECTION 5.05.

 

Survival of Agreement

     22   

SECTION 5.06.

 

Counterparts; Effectiveness; Several Agreement

     23   

SECTION 5.07.

 

Severability

     23   

 

-i-



--------------------------------------------------------------------------------

SECTION 5.08.

 

Right of Set-Off

     23   

SECTION 5.09.

 

Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent

     24   

SECTION 5.10.

 

WAIVER OF JURY TRIAL

     24   

SECTION 5.11.

 

Headings

     24   

SECTION 5.12.

 

Security Interest Absolute

     25   

SECTION 5.13.

 

Termination or Release

     25   

SECTION 5.14.

 

Additional Subsidiaries

     25   

SECTION 5.15.

 

Administrative Agent Appointed Attorney-in-Fact

     25   

SECTION 5.16.

 

Keepwell

     26   

SECTION 5.17.

 

Amendment and Restatement

     26   

 

-ii-



--------------------------------------------------------------------------------

Schedules    Schedule I    Grantors Schedule II    Pledged Equity Interests;
Pledged Debt Securities Schedule III    Intellectual Property Schedule IV   
Commercial Tort Claims Exhibits    Exhibit I    Form of Supplement Exhibit II   
Form of Copyright Security Agreement Exhibit III    Form of Patent Security
Agreement Exhibit IV    Form of Trademark Security Agreement

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED COLLATERAL AGREEMENT dated as of November 25, 2013 (this
“Agreement”), among ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC., (formerly WP
Expedition Holdings L.P.), EIG INVESTORS CORP., the other GRANTORS from time to
time party hereto and CREDIT SUISSE AG, as Administrative Agent.

Reference is made to (x) the Third Amended and Restated Credit Agreement dated
as of the date hereof (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Endurance International Group Holdings,
Inc., a Delaware corporation (formerly WP Expedition Holdings L.P., a Delaware
limited partnership) (“Holdings”), EIG Investors Corp., a Delaware corporation
(the “Borrower”), the Lenders party thereto and Credit Suisse AG, as
Administrative Agent, and (y) the Collateral Agreement, dated as of December 22,
2011 (as amended, supplemented or otherwise modified to the date hereof, the
“Existing Collateral Agreement”), among the Administrative Agent and the
Grantors party hereto on the date hereof (each, an “Existing Grantor”).

WHEREAS, the Lenders and the Issuing Banks agreed to extend credit to the
Borrower subject to the terms and conditions set forth in the Credit Agreement;

WHEREAS, the obligations of the Lenders and the Issuing Banks to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement; and

WHEREAS, the Grantors (other than the Borrower) are Affiliates of the Borrower,
will derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders and the Issuing Banks to extend such
credit.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Credit Agreement; provided
that each term defined in the New York UCC (as defined herein) and not defined
in this Agreement or the Credit Agreement shall have the meaning specified in
the New York UCC. The term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.03 and 1.04 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account, Chattel Paper or General
Intangible.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right under any Copyright now or hereafter owned by
any other Person or that such other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

“Copyright Security Agreement” means the Copyright Security Agreement
substantially in the form of Exhibit II hereto.

“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
arising under the copyright laws of the United States or any other jurisdiction,
whether as author, assignee, transferee or otherwise, and (b) all registrations
and applications for registration of any such copyright in the United States or
any other jurisdiction, including registrations, supplemental registrations and
pending applications for registration in the United States Copyright Office,
including, in the case of any Grantor, the Copyrights set forth next to its name
on Schedule III hereto.

“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Excluded Equity Interests” has the meaning assigned to such term in
Section 2.01.

“Existing Collateral Agreement” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Existing Grantor” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.04.

“Grantors” means (a) the Borrower, (b) Holdings, (c) each other Subsidiary
identified on Schedule I hereto and (d) each Subsidiary or other Person that
becomes a party to this Agreement as a Grantor after the date hereof.

“Intellectual Property” means, with respect to any Person, all intellectual and
similar property rights of every kind and nature now owned or hereafter acquired
by any such Person, including rights in inventions, design rights, Patents,
Copyrights, Licenses, Trademarks, rights in trade secrets and know-how, domain
names, rights in confidential or proprietary technical, business or other
information, and rights in software and databases.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Person
is a party.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in the Credit Agreement (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as

 

-2-



--------------------------------------------------------------------------------

due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Borrower
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of the Borrower under or pursuant to the Credit Agreement and each
of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual payment and performance
of all other obligations of the Borrower under or pursuant to each of the Loan
Documents and (c) the due and punctual payment and performance of all the
obligations of each other Loan Party under or pursuant to this Agreement and
each of the other Loan Documents (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to manufacture, use or sell any invention
claimed in a Patent, now or hereafter owned by any other Person or that any
other Person now or hereafter otherwise has the right to license, and all rights
of any such Person under any such agreement.

“Patent Security Agreement” means the Patent Security Agreement substantially in
the form of Exhibit III hereto.

“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all letters patent and all registrations
thereof and all applications for letters patent, including registrations and
pending applications in the United States Patent and Trademark Office, and
including those listed on Schedule III hereto, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.

“Perfection Certificate” means the Perfection Certificate dated the Effective
Date and delivered to the Administrative Agent on the Effective Date.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.

“Pledged Equity Interests” has the meaning assigned to such term in
Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited or unlimited liability membership certificates or other
securities (to the extent certificated) now or hereafter included in the Pledged
Collateral, including all certificates, instruments or other documents
representing or evidencing any Pledged Collateral.

“Qualified ECP Grantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an

 

-3-



--------------------------------------------------------------------------------

“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of Holdings, any Intermediate Parent, the
Borrower and the Subsidiaries in respect of any overdraft and related
liabilities arising from treasury, depository and cash management services or
any automated clearing house transfers of funds provided to Holdings or any
Subsidiary (whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)) that are (a) owed to the
Administrative Agent or any of its Affiliates, (b) owed on the Effective Date to
a Person that is a Lender or an Affiliate of a Lender as of the Effective Date,
(c) owed to a Person that is a Lender or an Affiliate of a Lender at the time
such obligations are incurred or (d) owed to any other Person and that executes
and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such person
appoints the Administrative Agent as its agent under the applicable Loan
Documents and agrees to be bound by the provisions of Section 8.03, 9.03 and
9.08 of the Credit Agreement as if it were a Lender, provided that the
obligations owed to any such other Person arose in respect of services provided
by such Person in a jurisdiction where none of the Administrative Agent, the
Revolving Lenders or any of their Affiliates, at the time such obligations
arose, offered to provide such services.

“Secured Obligations” means, collectively, (a) the Loan Document Obligations,
(b) the Secured Cash Management Obligations and (c) the Secured Swap
Obligations.

“Secured Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Administrative Agent, (d) each Joint Bookrunner, (e) each Person to whom any
Secured Cash Management Obligations are owed, (f) each counterparty to any Swap
Agreement the obligations under which constitute Secured Swap Obligations,
(g) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and (h) the permitted successors and assigns of
each of the foregoing.

“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations (other than any Excluded Swap Obligations) of Holdings, any
Intermediate Parent, the Borrower and the Subsidiaries under each Swap Agreement
that (a) is with a counterparty that is the Administrative Agent or any of its
Affiliates, (b) is in effect on the Effective Date with a counterparty that is a
Lender or an Affiliate of a Lender as of the Effective Date or (c) is entered
into after the Effective Date with any counterparty that is a Lender or an
Affiliate of a Lender at the time such Swap Agreement is entered into.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Administrative Agent, and in each case reasonably
satisfactory to the Administrative Agent.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark now or hereafter owned by
any other Person or that any other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

 

-4-



--------------------------------------------------------------------------------

“Trademark Security Agreement” means the trademark security agreement in the
form of Exhibit IV hereto.

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade dress, logos and other source identifiers, in each case arising
under the trademark laws of the United States or any other jurisdiction, now
existing or hereafter adopted or acquired, all registrations thereof, and all
registration and applications filed in connection therewith in the United States
Patent and Trademark Office, and all extensions or renewals thereof, including,
in the case of any Grantor, any of the foregoing set forth next to its name on
Schedule III hereto and (b) all goodwill associated therewith or symbolized
thereby.

“UCC” shall mean the New York UCC; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Administrative Agent’s and the Secured Parties’ security interest in any
item or portion of the Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

ARTICLE II

Pledge of Securities

SECTION 2.01. Pledge. Notwithstanding the amendment and restatement of the
Original Credit Agreement on the Third Amendment Effective Date pursuant to the
Credit Agreement or any other Third Amendment Transactions, each Existing
Grantor hereby confirms that the Existing Collateral Agreement and all Pledged
Collateral (as defined therein) encumbered thereby will continue to secure, to
the fullest extent permitted under applicable law and as contemplated by this
Agreement, the payment or performance, as the case may be, in full of the
Secured Obligations, whether now or hereafter existing under or in respect of
the Credit Agreement or any other Loan Document. The Grantors also hereby amend
and restate their pledge and assignment, and grant of security interest, in its
entirety as follows: As security for the payment or performance, as the case may
be, in full of the Secured Obligations, each Grantor hereby assigns and pledges
to the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Administrative Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest in, all
of such Grantor’s right, title and interest in, to and under (a) (i) the shares
of capital stock and other Equity Interests owned by such Grantor in any
subsidiary of Holdings, including those listed opposite the name of such Grantor
on Schedule II hereto, (ii) any other Equity Interests obtained in the future by
such Grantor in any subsidiary of Holdings and (iii) the certificates or other
instruments representing all such Equity Interests (if any) together with
undated stock powers or other instruments of transfer with respect thereto
endorsed in blank (collectively, the “Pledged Equity Interests”); provided that
the Pledged Equity Interests shall not include (A) Equity Interests of any
Person (other than a Wholly Owned Restricted Subsidiary), to the extent the
pledge thereof to the Administrative Agent is not permitted by the terms of such
Person’s organizational or joint venture documents, (B) voting Equity Interests
constituting an amount greater than 65% of the total voting Equity Interests of
any Foreign Subsidiary, (C) Equity Interests of any Subsidiary that are held
directly by a Foreign Subsidiary, (D) any Equity Interest with respect to which
Borrower, with the written consent of the Administrative Agent (not to be
unreasonably withheld or delayed), shall have provided to the Administrative
Agent a certificate of a Financial Officer to the effect that, based on advice
of outside counsel or tax advisors of national recognition, the pledge of such
Equity Interest hereunder would result

 

-5-



--------------------------------------------------------------------------------

in adverse tax consequences to Holdings, any Intermediate Parent, the Borrower
and its Restricted Subsidiaries (other than on account of any Taxes payable in
connection with filings, recordings, registrations, stampings and any similar
acts in connection with the creation or perfection of the Liens granted
hereunder) that shall have been determined by Borrower to be material to
Holdings, any Intermediate Parent, the Borrower and its Restricted Subsidiaries,
(E) any Equity Interest if, to the extent and for so long as the pledge of such
Equity Interest hereunder is prohibited by any applicable Requirements of Law
(other than to the extent that any such prohibition would be rendered
ineffective pursuant to the UCC or any other applicable Requirements of Law);
provided that such Equity Interest shall cease to be an Excluded Equity Interest
at such time as such prohibition ceases to be in effect and (F) any Equity
Interest that the Borrower and the Administrative Agent shall have agreed in
writing to treat as an Excluded Equity Interest for purposes hereof on account
of the cost of pledging such Equity Interest hereunder (including any adverse
tax consequences to Holdings, any Intermediate Parent, the Borrower and the
Subsidiaries resulting therefrom) being excessive in view of the benefits to be
obtained by the Secured Parties therefrom (the Equity Interests excluded
pursuant to clauses (A) through (F) above being referred to as the “Excluded
Equity Interests”); (b)(i) the debt securities owned by such Grantor, including
those listed opposite the name of such Grantor on Schedule II hereto, (ii) any
debt securities in the future issued to or otherwise acquired by such Grantor
and (iii) the promissory notes and any other instruments evidencing all such
debt securities, in the case of each of subclauses (i), (ii) and (iii) of this
clause (b), to the extent issued by any subsidiary of Holdings (collectively,
the “Pledged Debt Securities”); (c) all other property that may be delivered to
and held by the Administrative Agent pursuant to the terms of this Section 2.01
and Section 2.02; (d) subject to Section 2.05, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (a) and (b) above; (e) subject to
Section 2.05, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above; and (f) all Proceeds of any of the foregoing to the extent such
Proceeds would constitute property referred to in clauses (a) through (e) above
(the items referred to in clauses (a) through (f) above being collectively
referred to as the “Pledged Collateral”).

SECTION 2.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver or cause to be delivered to the Administrative Agent (i) on the date
such Grantor becomes party to this Agreement, any Pledged Securities owned by
such Grantor on such date; provided that a Grantor that becomes party to this
Agreement pursuant to Section 5.14 agrees only to deliver or cause to be
delivered Pledged Securities representing or evidencing Equity Interests owned
by such Grantor in Material Subsidiaries, and (ii) promptly (and in any event
within 30 days after receipt by such Grantor or such longer period agreed to by
the Administrative Agent in its reasonable discretion) after the acquisition
thereof, any such Pledged Securities representing or evidencing Equity Interests
in a Material Subsidiary acquired by such Grantor after the date such Grantor
becomes party to this Agreement.

(b) As promptly as practicable (and in any event within 30 days or such longer
period agreed to by the Administrative Agent in its reasonable discretion after
the later of (x) receipt thereof by such Grantor or (y) the date such Grantor
becomes party to this Agreement (whether on the date hereof or pursuant to
Section 5.14)), each Grantor will cause any Indebtedness for borrowed money
(including in respect of cash management arrangements) owed to such Grantor by
any Person in a principal amount of $5,000,000 or more to be evidenced by a duly
executed promissory note (including, if such security interest can be perfected
therein, a grid note) that is pledged and delivered to the Administrative Agent
pursuant to the terms hereof.

(c) Upon delivery to the Administrative Agent, (i) any certificate or promissory
note representing Pledged Securities shall be accompanied by undated stock or
note powers, as applicable, duly

 

-6-



--------------------------------------------------------------------------------

executed in blank or other undated instruments of transfer duly executed in
blank and reasonably satisfactory to the Administrative Agent and by such other
instruments and documents as the Administrative Agent may reasonably request and
(ii) all other property comprising part of the Pledged Collateral shall be
accompanied by undated proper instruments of assignment duly executed in blank
by the applicable Grantor and such other instruments and documents as the
Administrative Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing such Pledged Securities, which
schedule shall be deemed attached to, and shall supplement, Schedule II hereto
and be made a part hereof; provided that failure to provide any such schedule
hereto shall not affect the validity of such pledge of such Pledged Securities.
Each schedule so delivered shall supplement any prior schedules so delivered.

SECTION 2.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Administrative
Agent, for the benefit of the Secured Parties, that:

(a) as of the date hereof, Schedule II hereto sets forth a true and complete
list, with respect to each Grantor, of (i) all the Equity Interests owned by
such Grantor in the Borrower, any Intermediate Parent or any Subsidiary and the
percentage of the issued and outstanding units of each class of the Equity
Interests of the issuer thereof represented by the Pledged Equity Interests
owned by such Grantor and (ii) all the Pledged Debt Securities owned by such
Grantor;

(b) the Pledged Equity Interests and the Pledged Debt Securities have been duly
and validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity Interests, are fully paid and nonassessable and (ii) in the case
of Pledged Debt Securities, are legal, valid and binding obligations of the
issuers thereof, except to the extent that enforceability of such obligations
may be limited by applicable bankruptcy, insolvency, and other similar laws
affecting creditor’s rights generally; provided that the foregoing
representations, insofar as they relate to the Pledged Debt Securities issued by
a Person other than Holdings, any Intermediate Parent, the Borrower or any
Subsidiary, are made to the knowledge of the Grantors;

(c) except for the security interests granted hereunder and under any other Loan
Documents, each of the Grantors (i) is and, subject to any transfers made in
compliance with the Credit Agreement, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule II
hereto as owned by such Grantor, (ii) holds the same free and clear of all
Liens, other than Liens permitted pursuant to Section 6.02 of the Credit
Agreement and transfers made in compliance with the Credit Agreement, (iii) will
make no further assignment, pledge, hypothecation or transfer of, or create or
permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than Liens permitted pursuant to Section 6.02 of the Credit
Agreement and transfers made in compliance with the Credit Agreement, and
(iv) will defend its title or interest thereto or therein against any and all
Liens (other than the Liens created by this Agreement and the other Loan
Documents and Liens permitted pursuant to Section 6.02 of the Credit Agreement),
however arising, of all Persons whomsoever;

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Equity Interests and, to the extent
issued by Holdings, any Intermediate Parent, the Borrower or any Subsidiary, the
Pledged Debt Securities are and will continue to be freely transferable and
assignable, and none of the Pledged Equity Interests and, to the extent issued
by Holdings, any Intermediate Parent, the Borrower or any Subsidiary, the
Pledged Debt Securities are or will be subject to any option, right of first
refusal, shareholders agreement, charter, by-law or other organizational
document provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner adverse to the Secured
Parties in any material respect the pledge of such Pledged Collateral hereunder,
the sale or disposition thereof pursuant hereto or the exercise by the
Administrative Agent of rights and remedies hereunder;

 

-7-



--------------------------------------------------------------------------------

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent in
accordance with this Agreement, the Administrative Agent will obtain a legal,
valid and perfected lien upon and security interest in such Pledged Securities,
free of any adverse claims, under the New York UCC to the extent such lien and
security interest may be created and perfected under the New York UCC, as
security for the payment and performance of the Secured Obligations; and

(g) subject to the terms of this Agreement and to the extent permitted by
applicable law, each Grantor hereby agrees that upon the occurrence and during
the continuance of an Event of Default, it will comply with instructions of the
Administrative Agent with respect to the Equity Interests in such Grantor that
constitute Pledged Equity hereunder that are not certificated without further
consent by the applicable owner or holder of such Equity Interests.

SECTION 2.04. Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and is continuing and the Administrative Agent shall
have notified the Grantors of its intent to exercise such rights, the
Administrative Agent, on behalf of the Secured Parties, shall have the right (in
its sole and absolute discretion) to hold the Pledged Securities in the name of
the applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent or in its own name as pledgee or in the name of its nominee
(as pledgee or as sub-agent), and each Grantor will promptly give to the
Administrative Agent copies of any notices or other communications received by
it with respect to Pledged Securities registered in the name of such Grantor.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall at all times have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any reasonable purpose consistent with this Agreement.

SECTION 2.05. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and is continuing and the Administrative
Agent shall have notified the Grantors that their rights under this Section 2.05
are being suspended:

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities or the rights
and remedies of any of the Administrative Agent or the other Secured Parties
under this Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same;

(ii) the Administrative Agent shall promptly execute and deliver to each
Grantor, or cause to be promptly executed and delivered to such Grantor, all
such proxies, powers of attorney and other instruments as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section;

 

-8-



--------------------------------------------------------------------------------

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and are
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests in the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the
Administrative Agent and the other Secured Parties and shall be forthwith
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsements, stock or note powers and other instruments of transfer
reasonably requested by the Administrative Agent).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(iii) of this Section 2.05, all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 2.05 shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.05 shall be
held in trust for the benefit of the Administrative Agent and the other Secured
Parties shall be segregated from other property or funds of such Grantor and
shall be forthwith delivered to the Administrative Agent upon demand in the same
form as so received (with any necessary endorsements, stock or note powers and
other instruments of transfer reasonably requested by the Administrative Agent).
Any and all money and other property paid over to or received by the
Administrative Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Administrative Agent in an account to be established by the
Administrative Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02. After all Events of
Default have been cured or waived and the Borrower has delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower to
that effect, the Administrative Agent shall promptly repay to each Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) of this Section 2.05 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section 2.05, all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 2.05, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.05, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived and the Borrower
has delivered to the Administrative Agent a certificate of a Responsible Officer
of the Borrower to that effect, all rights vested in the Administrative Agent
pursuant to this paragraph (c) shall cease, and the Grantors shall have the
exclusive right to exercise the voting and consensual rights and powers they
would otherwise be entitled to exercise pursuant to paragraph (a)(i) of this
Section 2.05.

 

-9-



--------------------------------------------------------------------------------

(d) Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 2.05 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Administrative Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

SECTION 2.06. Article 8 Opt-In. No Grantor shall take any action to cause any
membership interest, partnership interest, or other equity interest of any
limited liability company or limited partnership that is an Immaterial
Subsidiary owned or controlled by any Grantor comprising Collateral to be or
become a “security” within the meaning of, or to be governed by Article 8 of the
UCC as in effect under the laws of any state having jurisdiction and shall not
cause or permit any such limited liability company or limited partnership to
“opt in” or to take any other action seeking to establish any membership
interest, partnership interest or other equity interest of such limited
liability company or limited partnership comprising the Collateral as a
“security” or to become certificated, in each case, without delivering all
certificates evidencing such interest to the Administrative Agent promptly
thereafter.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest. (a) Notwithstanding the amendment and
restatement of the Original Credit Agreement on the Third Amendment Effective
Date pursuant to the Credit Agreement or any other Third Amendment Transactions,
each Existing Grantor hereby confirms that the Existing Collateral Agreement and
all Article 9 Collateral (as defined therein) encumbered thereby will continue
to secure, to the fullest extent permitted under applicable law and as
contemplated by this Agreement, the payment or performance, as the case may be,
in full of the Secured Obligations, whether now or hereafter existing under or
in respect of the Credit Agreement or any other Loan Document. The Grantors also
hereby amend and restate their grant of security interest in its entirety as set
forth in Section 3.01(b) below.

(b) As security for the payment or performance, as the case may be, in full of
the Secured Obligations, each Grantor hereby grants to the Administrative Agent,
its successors and assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all of such Grantor’s right, title and
interest in, to and under any and all of the following assets now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Equipment;

 

-10-



--------------------------------------------------------------------------------

(v) all General Intangibles, including all Intellectual Property;

(vi) all Instruments;

(vii) all Inventory;

(viii) all other Goods;

(ix) all Investment Property;

(x) all Letter-of-Credit Rights;

(xi) all Commercial Tort Claims specifically described on Schedule IV hereto, as
such schedule may be supplemented from time to time pursuant to Section 3.04(d);

(xii) all books and records pertaining to the Article 9 Collateral; and

(xiii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all Supporting Obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that in no event shall the Security Interest attach to (A) any general
intangible, instrument, software, permit, lease, license, contract, agreement,
governmental approval or franchise, to which a Grantor is a party or any of its
rights or interests thereunder if, to the extent and for so long as the grant of
such security interest shall constitute or result in a breach of or a default
under, or creates an enforceable right of termination in favor of any party
(other than any Loan Party) to, such general intangible, instrument, software,
permit, lease, license, contract, agreement, governmental approval or franchise
(other than to the extent that any such term would be rendered ineffective, or
is otherwise unenforceable, pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC or any other applicable Requirement of Law); provided that, to the
extent severable, the Security Interest shall attach immediately to any portion
of such general intangible, instrument, software, permit, lease, license,
contract, agreement, governmental approval or franchise that does not result in
any such breach, termination or default, including any Proceeds of such general
intangible, instrument, software, permit, lease, license, contract, agreement,
governmental approval or franchise; (B) any motor vehicle or other asset covered
by a certificate of title or ownership, whether now owned or hereafter acquired,
the perfection of which is excluded from the UCC in the relevant jurisdiction;
(C) any asset owned by any Grantor that is subject to a Lien of the type
permitted by Section 6.02(iv) of the Credit Agreement (whether or not incurred
pursuant to such Section) or a Lien permitted by Section 6.02(xi) of the Credit
Agreement, in each case if, to the extent and for so long as the grant of a Lien
thereon hereunder to secure the Secured Obligations constitutes a breach of or a
default under, or creates a right of termination in favor of any party (other
than any Loan Party) to, any agreement pursuant to which such Lien has been
created; provided that the Security Interest shall attach immediately to any
such asset (x) at the time the provision of such agreement containing such
restriction ceases to be in effect and (y) to the extent any such breach or
default is not rendered ineffective by, or is otherwise unenforceable pursuant
to the UCC or any other applicable Requirement of Law; (D) any asset owned by
any Grantor with respect to which Borrower, with the written consent of the
Administrative Agent (not to be unreasonably withheld or delayed), shall have
provided to the Administrative Agent a certificate of a Financial Officer to the
effect that, based on advice of outside counsel or tax advisors of national
recognition, the creation of such security interest in such asset hereunder
would result in adverse tax consequences to Holdings, any Intermediate Parent,
the Borrower and its Restricted Subsidiaries (other than on account of any Taxes
payable in connection with filings, recordings, registrations, stampings

 

-11-



--------------------------------------------------------------------------------

and any similar acts in connection with the creation or perfection of the Liens
granted hereunder) that shall have been determined by Borrower to be material to
Holdings, any Intermediate Parent, the Borrower and its Restricted Subsidiaries;
(E) any asset owned by any Grantor if, to the extent and for so long as the
grant of such security interest in such asset shall be prohibited by any
applicable Requirements of Law (other than to the extent that any such
prohibition would be rendered ineffective pursuant to the UCC or any other
applicable Requirements of Law); provided that the Security Interest shall
attach immediately to such asset at such time as such prohibition ceases to be
in effect; (F) any asset owned by any Grantor that the Borrower and the
Administrative Agent shall have agreed in writing to exclude from being Article
9 Collateral on account of the cost of creating a security interest in such
asset hereunder (including any adverse tax consequences to Holdings, any
Intermediate Parent, the Borrower and the Subsidiaries resulting therefrom)
being excessive in view of the benefits to be obtained by the Secured Parties
therefrom; (G) any intent-to-use trademark applications filed in the United
States Patent and Trademark Office, pursuant to Section 1(b) of the Lanham Act,
15 U.S.C. Section 1051, prior to the accepted filing of a “Statement of Use” and
issuance of a “Certificate of Registration” pursuant to Section 1(d) of the
Lanham Act or an accepted filing of an “Amendment to Allege Use” whereby such
intent-to-use trademark application is converted to a “use in commerce”
application pursuant to Section 1(c) of the Lanham Act; (H) any leasehold
interest in real property; (I) the deposit account listed on Schedule 6.02 of
the Credit Agreement constituting cash collateral for the Wells Fargo Note
described (and as defined) on Schedule 6.01 of the Credit Agreement to the
extent used solely for such purpose and not commingled with any other funds; and
(J) the Excluded Equity Interests (it being understood that, to the extent the
Security Interest shall not have attached to any such asset as a result of
clauses (A) through (J) above, the term “Article 9 Collateral” shall not include
any such asset); provided, however, that Article 9 Collateral shall include any
Proceeds, substitutions or replacements of any of the foregoing (unless such
Proceeds, substitutions or replacements would constitute property referred to in
clauses (A) through (J)).

(c) Each Grantor hereby irrevocably authorizes the Administrative Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any financing statements (including fixture filings) with
respect to the Article 9 Collateral or any part thereof and amendments thereto
that (i) describe the collateral covered thereby in any manner that the
Administrative Agent reasonably determines is necessary or advisable to ensure
the perfection of the security interest in the Article 9 Collateral granted
under this Agreement, including indicating the Collateral as “all assets” of
such Grantor or words of similar effect, and (ii) contain the information
required by Article 9 of the UCC or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and, if
available, any organizational identification number issued to such Grantor and
(B) in the case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates.
Each Grantor agrees to provide such information to the Administrative Agent
promptly upon request.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be reasonably necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in Article 9 Collateral consisting of Patents, Trademarks or
Copyrights granted by each Grantor and naming any Grantor or the Grantors as
debtors and the Administrative Agent as secured party.

(d) The Security Interest and the security interest granted pursuant to
Article II are granted as security only and shall not subject the Administrative
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Collateral.

 

-12-



--------------------------------------------------------------------------------

SECTION 3.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent, for the benefit of the
Secured Parties, that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder, except for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes, and except
as could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and has full power and authority to grant to the
Administrative Agent, for the benefit of the Secured Parties, the Security
Interest in such Article 9 Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other Person other than any consent or
approval that has been obtained and except to the extent that failure to obtain
or make such consent or approval, as the case may be, individually or in
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name and
jurisdiction of organization of each Grantor, is correct and complete in all
material respects as of the Effective Date. The Uniform Commercial Code
financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations prepared by the Administrative
Agent based upon the information provided to the Administrative Agent in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule 6 to the Perfection Certificate (or specified by
notice from the Borrower to the Administrative Agent after the Effective Date in
the case of filings, recordings or registrations required by Section 5.03 or
5.12 of the Credit Agreement), are all the filings, recordings and registrations
(other than filings, if any, required to be made in the United States Patent and
Trademark Office and the United States Copyright Office in order to perfect the
Security Interest in Article 9 Collateral consisting of United States Patents,
Trademarks and Copyrights) that are necessary to establish a legal, valid and
perfected security interest in favor of the Administrative Agent, for the
benefit of the Secured Parties, in respect of all Article 9 Collateral in which
the Security Interest may be perfected by filing, recording or registration in
the United States, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary, except as provided
under applicable law with respect to the filing of continuation statements
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of registered or applied for
Patents, Trademarks and Copyrights acquired or developed by a Grantor after the
date hereof). The Grantors represent and warrant that a fully executed Patent
Security Agreement, Trademark Security Agreement and Copyright Security
Agreement, in each case containing a description of the Article 9 Collateral
consisting of United States registered Patents, United States registered
Trademarks and United States registered Copyrights (and applications for any of
the foregoing), as applicable, and executed by each Grantor owning any such
Article 9 Collateral, have been delivered to the Administrative Agent for
recording with the United States Patent and Trademark Office or the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, to protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Administrative Agent, for the benefit of the Secured Parties, in
respect of all Article 9 Collateral consisting of registered Patents, registered
Trademarks, and registered Copyrights (and applications for any of the
foregoing), in which a security interest may be perfected by filing, recording
or registration in the United States, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of registered or applied for
Patents, Trademarks and Copyrights acquired or developed by a Grantor after the
date hereof).

 

-13-



--------------------------------------------------------------------------------

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in paragraph (b) of this
Section 3.02, a perfected security interest in all Article 9 Collateral in which
a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States pursuant to the
Uniform Commercial Code and (iii) subject to the filings described in paragraph
(b) of this Section 3.02, a security interest that shall be perfected in all
Article 9 Collateral in which a security interest may be perfected upon the
receipt and recording of a Patent Security Agreement, a Trademark Security
Agreement and a Copyright Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, within
the three-month period after the date hereof pursuant to 35 U.S.C. § 261 or
15 U.S.C. § 1060 or the one-month period after the date hereof pursuant to
17 U.S.C. § 205. The Security Interest is and shall be prior to any other Lien
on any of the Article 9 Collateral, other than Liens permitted pursuant to
Section 6.02 of the Credit Agreement.

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable laws covering any Article 9 Collateral or (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the
United States Patent and Trademark Office or the United States Copyright Office,
except, in each case, for Liens expressly permitted pursuant to Section 6.02 of
the Credit Agreement.

SECTION 3.03. Covenants. (a) Each Grantor shall, at its own expense, take any
and all commercially reasonable actions necessary to defend title to the
Article 9 Collateral against all Persons, except with respect to Article 9
Collateral that such Grantor determines in its reasonable business judgment is
no longer necessary or beneficial to the conduct of such Grantor’s business, and
to defend the Security Interest of the Administrative Agent in the Article 9
Collateral and the priority thereof against any Lien not permitted pursuant to
Section 6.02 of the Credit Agreement, subject to the rights of such Grantor
under Section 9.14 of the Credit Agreement and corresponding provisions of the
Security Documents to obtain a release of the Liens created under the Security
Documents.

(b) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and Taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements (including fixture filings) or other documents in connection herewith
or therewith. If any amount payable under or in connection with any of the
Article 9 Collateral shall be or become evidenced by any promissory note (which
may be a global note) or other instrument (other than any promissory note or
other instrument in an aggregate principal amount of less than $5,000,000 owed
to the applicable Grantor by any Person), such note or instrument shall be
promptly pledged and delivered to the Administrative Agent, for the benefit of
the Secured Parties, together with an undated instrument of transfer duly
executed in blank and in a manner reasonably satisfactory to the Administrative
Agent.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Administrative Agent, with prompt written notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III hereto or adding
additional schedules hereto to identify specifically any asset or item that may
constitute an application or registration for any Copyright, Patent or
Trademark; provided

 

-14-



--------------------------------------------------------------------------------

that any Grantor shall have the right, exercisable within 10 days (or such
longer period as shall be agreed by the Borrower and the Administrative Agent)
after it has been notified in writing by the Administrative Agent of the
specific identification of such Collateral, to advise the Administrative Agent
in writing of any inaccuracy (i) with respect to such supplement or additional
schedule or (ii) of the representations and warranties made by such Grantor
hereunder with respect to such Collateral. Each Grantor agrees that, at the
reasonable request of the Administrative Agent, it will use commercially
reasonable efforts to take such action as shall be reasonably necessary in order
that all representations and warranties hereunder shall be true and correct with
respect to such Collateral within 10 days (or such longer period as shall be
agreed by the Borrower and the Administrative Agent) after the date it has been
notified in writing by the Administrative Agent of the specific identification
of such Collateral.

(c) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement, this Agreement or any other Loan
Document and within a reasonable period of time after the Administrative Agent
has requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Administrative Agent, within 10 days after demand, for any
reasonable payment made or any reasonable expense incurred by the Administrative
Agent pursuant to the foregoing authorization; provided that nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Administrative Agent or any Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

(d) Each Grantor shall remain liable, as between such Grantor and the relevant
counterparty under each contract, agreement or instrument relating to the
Article 9 Collateral, to observe and perform all the conditions and obligations
to be observed and performed by it under such contract, agreement or instrument,
all in accordance with the terms and conditions thereof, and each Grantor
jointly and severally agrees to indemnify and hold harmless the Administrative
Agent and the other Secured Parties from and against any and all liability for
such performance.

(e) It is understood that no Grantor shall be required by this Agreement to
better assure, preserve, protect or perfect the security interests created
hereunder by any means other than (i) filings (including financing statements)
pursuant to the Uniform Commercial Code, (ii) filings with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) in respect of registered Intellectual Property (provided that, with
respect to Licenses, such filings shall be limited to exclusive Copyright
Licenses under which such Grantor is a licensee, if any), (iii) in the case of
Collateral that constitutes Tangible Chattel Paper, Pledged Securities,
Instruments, Certificated Securities or Negotiable Documents, delivery thereof
to the Administrative Agent in accordance with the terms hereof (together with,
where applicable, undated stock or note powers or other undated proper
instruments of assignment) and (iv) other actions to the extent required by
Section 3.03(b) (solely with respect to the second sentence thereof),
Section 3.04(c) and Section 3.04(d) hereunder. No Grantor shall be required to
(i) complete any filings or other action with respect to the better assurance,
preservation, protection or perfection of the security interests created hereby
in any jurisdiction outside of the United States or (ii) deliver control
agreements with respect to, or confer perfection by “control” over, any Deposit
Accounts or Securities Accounts.

(f) Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Grantor’s

 

-15-



--------------------------------------------------------------------------------

true and lawful agent (and attorney-in-fact) for the purpose, upon the
occurrence and during the continuance of an Event of Default and after notice to
the Borrower of its intent to exercise such rights, of making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Default or Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent reasonably deems advisable. All sums disbursed by the
Administrative Agent in connection with this paragraph, including reasonable
out-of-pocket attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, within 10 days of demand, by the Grantors to the
Administrative Agent and shall be additional Secured Obligations secured hereby.

SECTION 3.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral (other than Instruments with a face amount
of less than $5,000,000 and other than checks to be deposited in the ordinary
course of business), such Grantor shall promptly endorse, assign and deliver the
same to the Administrative Agent, accompanied by such undated instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the
Administrative Agent, accompanied by such undated instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time reasonably request.

(c) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit with an aggregate face amount in excess of $5,000,000 now or
hereafter issued in favor of such Grantor that is not a Supporting Obligation
with respect to any of the Collateral, such Grantor shall promptly notify the
Administrative Agent thereof and, at the request and option of the
Administrative Agent, such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, either (i) use
commercially reasonable efforts to arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Administrative Agent of
the proceeds of any drawing under such letter of credit or (ii) use commercially
reasonable efforts to arrange for the Administrative Agent to become the
transferee beneficiary of such letter of credit, with the Administrative Agent
agreeing, in each case, that the proceeds of any drawing under such letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred and is continuing.

(d) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim (in respect of which a complaint or counterclaim has been
prepared or filed by or on behalf of such Grantor) seeking damages in an amount
reasonably estimated to exceed $2,500,000, such Grantor shall promptly notify
the Administrative Agent thereof in a writing signed by such Grantor, including
a summary description of such claim, and Schedule IV hereto shall be deemed to
be supplemented to include such description of such Commercial Tort Claim as set
forth in such writing.

 

-16-



--------------------------------------------------------------------------------

SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Except to the extent a failure to act could not reasonably be expected to
have a Material Adverse Effect of the type referred to in clause (a) or (b) of
the definition of such term in the Credit Agreement, with respect to
registration or pending application of each item of its Intellectual Property
for which such Grantor has standing and ability to do so, each Grantor agrees to
(i) take all steps to maintain the validity and enforceability of any United
States registered Intellectual Property (or applications therefor) and to
maintain such registrations and applications of Intellectual Property in full
force and effect and (ii) pursue the registration and maintenance of each United
States Patent, United States Trademark or United States Copyright registration
or application, now or hereafter included in the Intellectual Property of such
Grantor, including the payment of required fees and taxes, the filing of
responses to office actions issued by the U.S. Patent and Trademark Office, the
U.S. Copyright Office, the filing of applications for renewal or extension, the
filing of affidavits under Sections 8 and 15 of the U.S. Trademark Act, the
filing of divisional, continuation, continuation-in-part, reissue and renewal
applications or extensions, the payment of maintenance fees and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.

(b) Except as could not reasonably be expected to have a Material Adverse Effect
of the type referred to in clause (a) or (b) of the definition of such term in
the Credit Agreement, no Grantor shall do or permit any act or knowingly omit to
do any act whereby any of its Intellectual Property may lapse, be terminated, or
become invalid or unenforceable or placed in the public domain (or in case of a
trade secret, lose its trade secret status).

(c) Except where failure to do so could not reasonably be expected to have a
Material Adverse Effect of the type referred to in clause (a) or (b) of the
definition of such term in the Credit Agreement, each Grantor shall take all
steps to preserve and protect each item of its Intellectual Property, including
maintaining the quality of any and all products or services provided in
connection with or bearing any of the Trademarks, consistent with the quality of
the products and services as of the date hereof, and taking all steps, to the
extent required under applicable law in order to preserve the validity of the
Trademarks, to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to the standards of quality.

(d) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property after the date hereof, (i) the provisions of this
Agreement shall automatically apply thereto and (ii) any such Intellectual
Property and, in the case of Trademarks, the goodwill symbolized thereby, shall
automatically become Intellectual Property subject to the terms and conditions
of this Agreement, except, with respect to each (i) and (ii) above. If such
Intellectual Property is obtained under a license from a third party under which
a security interest would not be permitted.

(e) Notwithstanding the foregoing, nothing in this Section 3.05 or otherwise in
this Agreement shall prevent any Grantor from disposing of, discontinuing the
use or maintenance of, abandoning, failing to pursue or otherwise allowing to
lapse, terminate or put into the public domain any of its Intellectual Property
if such Grantor determines in its reasonable business judgment that such
discontinuance is desirable in the conduct of its business.

 

-17-



--------------------------------------------------------------------------------

ARTICLE IV

Remedies

SECTION 4.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver, on demand,
each item of Collateral to the Administrative Agent or any Person designated by
the Administrative Agent, and it is agreed that the Administrative Agent shall
have the right to take any of or all the following actions at the same or
different times: (a) with respect to any Article 9 Collateral consisting of
Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Grantors to the Administrative Agent, for the benefit of the
Secured Parties, or to license or sublicense, whether on an exclusive or
nonexclusive basis, any such Article 9 Collateral throughout the world on such
terms and conditions and in such manner as the Administrative Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained), and (b) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Article 9 Collateral and the Pledged Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral or
the Pledged Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and the Pledged Collateral and, generally, to
exercise any and all rights afforded to a secured party under the Uniform
Commercial Code or other applicable law. Without limiting the generality of the
foregoing, each Grantor agrees that the Administrative Agent shall have the
right, subject to the mandatory requirements of applicable law and the notice
requirements described below, to sell or otherwise dispose of all or any part of
the Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. The Administrative Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Administrative Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that such Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Administrative Agent shall give the applicable Grantors no less than
10 days’ written notice (which each Grantor agrees is reasonable notice within
the meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the

 

-18-



--------------------------------------------------------------------------------

Collateral so sold may be retained by the Administrative Agent until the sale
price is paid by the purchaser or purchasers thereof, but the Administrative
Agent and the other Secured Parties shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.

SECTION 4.02. Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Secured Obligations,
including all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof. The Administrative Agent shall have no liability to any of the Secured
Parties for actions taken in reliance on information supplied to it as to the
amounts of unpaid principal and interest and other amounts outstanding with
respect to the Secured Obligations.

 

-19-



--------------------------------------------------------------------------------

SECTION 4.03. Grant of License to Use Intellectual Property. Upon the occurrence
and during the continuance of an Event of Default, for the purpose of enabling
the Administrative Agent to exercise rights and remedies under this Agreement,
each Grantor shall, upon request by the Administrative Agent, grant to the
Administrative Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use or sublicense
any of the Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof to the extent that such non-exclusive license
(a) does not violate the express terms of any agreement between a Grantor and a
third party governing such Collateral consisting of Intellectual Property, or
gives such third party any right of acceleration, modification or cancellation
therein and (b) is not prohibited by any Requirements of Law; provided that such
license and sublicenses with respect to Trademarks shall be subject to the
maintenance of quality standards with respect to the goods and services on which
such Trademarks are used sufficient to preserve the validity of such Trademarks.
The use of such license by the Administrative Agent may be exercised, at the
option of the Administrative Agent, solely during the continuation of an Event
of Default; provided that any license, sublicense or other transaction entered
into by the Administrative Agent in accordance with the provisions of this
Agreement shall be binding upon the Grantors, notwithstanding any subsequent
cure of an Event of Default.

SECTION 4.04. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable blue sky or other state securities laws or similar laws analogous in
purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Grantor
acknowledges and agrees that in light of such restrictions and limitations, the
Administrative Agent, in its sole and absolute discretion, (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws to the extent the Administrative Agent has
determined that such a registration is not required by any Requirement of Law
and (b) may approach and negotiate with a limited number of potential purchasers
(including a single potential purchaser) to effect such sale. Each Grantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Administrative Agent and
the other Secured Parties shall incur no responsibility or liability for selling
all or any part of the Pledged Collateral at a price that the Administrative
Agent, in its sole and absolute discretion, may in good faith deem reasonable
under the circumstances, notwithstanding the possibility that a substantially
higher price might have been realized if the sale were deferred until after
registration as aforesaid or if more than a limited number of purchasers (or a
single purchaser) were approached. The provisions of this Section 4.04 will
apply notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Administrative Agent sells.

 

-20-



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Grantor shall be given to it in care of Holdings as provided in
Section 9.01 of the Credit Agreement.

SECTION 5.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 5.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
hereunder, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any other Secured Party,
consent to a departure by any Grantor from any covenant of such Grantor set
forth herein to the extent such departure is consistent with the authority of
the Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement.

SECTION 5.03. Administrative Agent’s Fees and Expenses; Indemnification.
(a) Each Grantor, jointly with the other Grantors and severally, agrees to
reimburse the Administrative Agent for its fees and expenses incurred hereunder
as provided in Section 9.03(a) of the Credit Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to “each
Grantor.”

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor, jointly with the other Grantors and severally, agrees
to indemnify the Administrative Agent and the other Indemnitees against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented or invoiced out-of-pocket fees and
expenses of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee by any third party or by the Borrower, Holdings or any Subsidiary
arising out of, in connection with, or as a result of, the execution,

 

-21-



--------------------------------------------------------------------------------

delivery or performance of this Agreement or any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether brought by a third party or by the Borrower, Holdings or any Subsidiary
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, costs or related expenses (x) resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
its Related Parties (as determined by a court of competent jurisdiction in a
final and non-appealable judgment), (y) resulted from a material breach of the
Loan Documents by such Indemnitee or its Related Parties (as determined by a
court of competent jurisdiction in a final and non-appealable judgment) or
(z) arise from disputes between or among Indemnitees that do not involve an act
or omission by Holdings, the Borrower or any Restricted Subsidiary.

(c) To the fullest extent permitted by applicable law, no Grantor shall assert,
and each Grantor hereby waives, any claim against any Indemnitee (i) for any
direct or actual damages arising from the use by unintended recipients of
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems (including the Internet) in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such actual or direct damages are determined by a court of
competent jurisdiction in a final and non-appealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of, or a material
breach of the Loan Documents by such Indemnitee or its Related Parties (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment) or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(d) The provisions of this Section 5.03 shall remain operative and in full force
and effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby or thereby,
the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Secured Party. All
amounts due under this Section shall be payable not later than 10 Business Days
after written demand therefor; provided, however, any Indemnitee shall promptly
refund an indemnification payment received hereunder to the extent that there is
a final judicial determination that such Indemnitee was not entitled to
indemnification with respect to such payment pursuant to this Section 5.03. Any
such amounts payable as provided hereunder shall be additional Secured
Obligations.

SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in this Agreement or any other Loan
Document and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by or on
behalf of any Secured Party and notwithstanding that the Administrative Agent,
any Issuing Bank, any Lender or any other Secured Party may have had

 

-22-



--------------------------------------------------------------------------------

notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended under the Credit Agreement or any other Loan
Document, and shall continue in full force and effect until such time as (a) all
the Loan Document Obligations (including LC Disbursements, if any, but excluding
contingent obligations as to which no claim has been made) have been paid in
full in cash, (b) all Commitments have terminated or expired and (c) the LC
Exposure has been reduced to zero (including as a result of obtaining the
consent of the applicable Issuing Bank as described in Section 9.05 of the
Credit Agreement) and the Issuing Banks have no further obligation to issue or
amend Letters of Credit under the Credit Agreement.

SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Administrative Agent, and thereafter shall be binding upon such
Grantor and the Administrative Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Administrative
Agent and the other Secured Parties and their respective successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly provided in this Agreement and the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 5.08. Right of Set-Off. If an Event of Default under the Credit
Agreement shall have occurred and be continuing, each Lender, the Issuing Banks
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Bank or any such
Affiliate to or for the credit or the account of any Grantor against any of and
all the obligations of such Grantor then due and owing under this Agreement held
by such Lender or such Issuing Bank, irrespective of whether or not such Lender
or such Issuing Bank shall have made any demand under this Agreement and
although (i) such obligations may be contingent or unmatured and (ii) such
obligations are owed to a branch or office of such Lender or such Issuing Bank
different from the branch or office holding such deposit or obligated on such
Indebtedness. The applicable Lender and Issuing Bank shall notify the applicable
Grantor and the Administrative Agent of such setoff and application; provided
that any failure to give or any delay in giving such notice shall not affect the
validity of any such setoff and application under this Section 5.08. The rights
of each Lender, each Issuing Bank and their respective Affiliates under this
Section 5.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank and their respective
Affiliates may have.

 

-23-



--------------------------------------------------------------------------------

SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent. (a) This Agreement shall be construed
in accordance with and governed by the laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against any Grantor or its respective properties in the courts of
any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

(e) Each Grantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding and the Borrower hereby accepts such designation and
appointment.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.10.

SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

-24-



--------------------------------------------------------------------------------

SECTION 5.12. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee securing or guaranteeing all or any of the Secured
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.

SECTION 5.13. Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall terminate when (i) all the
Loan Document Obligations (including all LC Disbursements, if any, but excluding
contingent obligations as to which no claim has been made) have been paid in
full in cash, (ii) all Commitments have terminated or expired and (iii) the LC
Exposure has been reduced to zero (including as a result of obtaining the
consent of the applicable Issuing Bank as described in Section 9.05 of the
Credit Agreement) and the Issuing Banks have no further obligation to issue or
amend Letters of Credit under the Credit Agreement.

(b) The Security Interest and all other security interests granted hereby shall
also terminate and be released at the time or times and in the manner set forth
in Section 9.14 of the Credit Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Administrative Agent shall execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release so long as the
applicable Loan Party shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably request
in order to demonstrate compliance with this Section 5.13. Any execution and
delivery of documents by the Administrative Agent pursuant to this Section shall
be without recourse to or warranty by the Administrative Agent or any other
Secured Party.

SECTION 5.14. Additional Subsidiaries. The Grantors shall cause each subsidiary
of Holdings which, from time to time, after the date hereof shall be required to
pledge any assets to the Administrative Agent for the benefit of the Secured
Parties pursuant to the Credit Agreement to (a) execute and deliver to the
Collateral Agent a Supplement and (ii) a Perfection Certificate, in each case,
within the time period provided in Section 5.11 of the Credit Agreement. Upon
execution and delivery by the Administrative Agent and a subsidiary of Holdings
of a Supplement, such subsidiary shall become a Grantor hereunder with the same
force and effect as if originally named as such herein. The execution and
delivery of any such instrument shall not require the consent of any other
Grantor. The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Agreement.

SECTION 5.15. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof at any time after and
during the continuance of an Event of Default, which appointment is irrevocable
and coupled with an interest.

 

-25-



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, the Administrative Agent shall
have the right, but only upon the occurrence and during the continuance of an
Event of Default and notice by the Administrative Agent to the Borrower of its
intent to exercise such rights, with full power of substitution either in the
Administrative Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral;
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Administrative Agent; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Administrative Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or wilful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.

SECTION 5.16. Keepwell. Each Qualified ECP Grantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Grantor shall only be liable under
this Section 5.16 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 5.16, or otherwise
under this Guarantee, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Grantor under this Section shall remain in
full force and effect until the Guaranteed Obligations have been paid in full in
cash. Each Qualified ECP Grantor intends that this Section 5.16 constitute, and
this Section 5.16 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 5.17. Amendment and Restatement. As of the date hereof, with effect
immediately upon the occurrence of the Third Amendment Effective Date, this
Agreement shall amend, and restate as amended, the Existing Collateral
Agreement, but shall not constitute a novation thereof or in any way impair or
otherwise affect the rights or obligations of the parties thereunder (including
with respect to representations and warranties made thereunder) except as such
rights or obligations are amended or modified hereby. The Existing Collateral
Agreement as amended and restated hereby shall be deemed to be a continuing
agreement among the parties, and all documents, instruments and agreements
delivered pursuant to or in connection with the Existing Collateral Agreement
not amended and restated in connection with the entry of the parties into this
Agreement shall remain in full force and effect, each in accordance with its
terms, as of the date of delivery or such other date as contemplated by such
document, instrument or agreement to the same extent as if the modifications to
the Existing Collateral

 

-26-



--------------------------------------------------------------------------------

Agreement contained herein were set forth in an amendment to the Existing
Collateral Agreement in a customary form, unless such document, instrument or
agreement has otherwise been terminated or has expired in accordance with or
pursuant to the terms of the Credit Agreement, the Original Credit Agreement,
this Agreement, the Existing Collateral Agreement or such document, instrument
or agreement or as otherwise agreed by the required parties hereto or thereto,
as the case may be.

[Remainder of Page Intentionally Left Blank]

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.   By:  

/s/ Hari Ravichandran

  Name:   Hari Ravichandran   Title:   President and Chief Executive Officer  
EIG INVESTORS CORP., as a Grantor   By:  

/s/ Hari Ravichandran

  Name:   Hari Ravichandran   Title:   President and Chief Executive Officer

BLUEHOST INC.

FASTDOMAIN INC.

DOMAIN NAME HOLDING COMPANY, INC.

ENDURANCE INTERNATIONAL GROUP - WEST, INC.

THE ENDURANCE INTERNATIONAL GROUP, INC.

HOSTGATOR.COM LLC

A SMALL ORANGE, LLC

HOMESTEAD TECHNOLOGIES INC.,

each as a Grantor

By:  

/s/ Hari Ravichandran

  Name:   Hari Ravichandran   Title:   President and Chief Executive Officer

[Amended and Restated Collateral Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent By:  

/s/ Kevin Buddhdew

Name:   Kevin Buddhdew Title:   Authorized Signatory By:  

/s/ Patrick Freytag

Name:   Patrick Freytag Title:   Authorized Signatory

[Amended and Restated Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I to the

Collateral Agreement

GRANTORS

 

Name

  

Jurisdiction of Organization

Endurance International Group Holdings, Inc.    Delaware EIG Investors Corp.   
Delaware Bluehost Inc.    Utah FastDomain Inc.    Utah The Endurance
International Group, Inc.    Delaware Domain Name Holding Company, Inc.   
Delaware The Endurance International Group – West, Inc.    Delaware Homestead
Technologies Inc.    Delaware HostGator.com LLC    Florida A Small Orange, LLC
   Georgia



--------------------------------------------------------------------------------

Schedule II to the

Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Grantor

  

Issuer

   Number of
Certificate      Shares/
Interest     Percentage
of Equity
Interests  

EIG Investors Corp.

  

Endurance International Group Holdings, Inc.

     101         1,000        100   

Bluehost Inc.

  

SimpleScripts Inc.

     3         1        100   

The Endurance International Group, Inc.

  

Bluehost Inc.

     C-10         10,000        100      

 

FastDomain Inc.

     C-11         10,000        100      

 

Domain Name Holding Company, Inc.

     2         1,000        100      

 

Endurance International Group - West, Inc.

     C-24         1,000        100      

 

Domain Pro, LLC

     N/A      

 

 
 

 

(Membership
Interest

 

  
) 

    100      

 

HostGator.com LLC

     02         100 %      100      

 

LaunchPad.com Inc.

     1         100        100      

 

WelcomeDomain.com LLC

     01         100 %      100      

 

A Small Orange, LLC

     N/A      

 

 
 

 

(Membership
Interest

 

  
) 

    100      

 

Endurance Singapore Holdings PTE. LTD.

     2        


 

1


(0.65 pledged

  


) 

          3      

 

 

 

 

1,000,000

(650,000 pledged

 

  

) 

    100            4      

 

 

 

 

1,000,000

(650,000 pledged

 

  

) 

    

 

Endurance Brasil Holdings Participações Ltda

     N/A        


 

1


(1 pledged

  


) 

    100      

 

Homestead Technologies Inc.

     C-4         1,000        100      

 

Endurance Brazil Holdings, LLC

     N/A      

 

 
 

 

(Membership
Interest

 

  
) 

    0.2      

 

Endurance Web Solutions Private Limited

     02        


 

1


(1 pledged

  


) 

    0.00002      

 

EIG DPF, LLC

     N/A      

 

 
 

 

(Membership
Interest

 

  
) 

    100      

 

Typepad Holdings, LLC

     N/A      

 

 
 

 

(Membership
Interest

 

  
) 

    100      

 

Oso Grande IP Services, LLC

     N/A      

 

 
 

 

(Membership
Interest

 

  
) 

    100   



--------------------------------------------------------------------------------

Grantor

  

Issuer

   Number of
Certificate      Shares/
Interest     Percentage
of Equity
Interests  

Endurance International Group – West, Inc.

  

Address Creation, LLC

     N/A         100        100      

 

Alldomains, LLC

     N/A         100        100      

NameZero.com

     N/A      

 

 
 

 

(Membership
Interest

 

  
) 

    100      

Discountdomainservices, LLC

     N/A      

 

 

 

100

 

  

    100      

DomainDucks, Inc.

dba Personalnames.com

     N/A      

 

 
 

 

(Membership
Interest

 

  
) 

    100      

Enameco, LLC

     N/A      

 

 
 

 

(Membership
Interest

 

  
) 

    100      

Hostlane, Inc.

     N/A      

 

 
 

 

(Membership
Interest

 

  
) 

    100      

 

MyDomain, Inc.

dba NamesDirect.com

dba yournamesfree.com

     N/A        
  (Membership
Interest   
)      100      

 

National CA Domains, LTD.

     5        


 

100


(65 pledged

  


) 

    100      

 

Privacypost, Inc.

dba Nedekko

     N/A        
  (Membership
Interest   
)      100      

 

Register Names, LLC

dba Registernames.com

dba DoubleDomains.com

     N/A         100        100      

 

RegistrarAds, Inc.

dba Domain Collection

dba MyInternet.com

     3         10,000        50            4         10,000        50      

 

Universal Registration Services, LLC,

dba Newdentity.com

     N/A        
  (Membership
Interest   
)      100      

Zone Edit, LLC

     N/A      

 

 
 

 

(Membership
Interest

 

  
) 

    100   

A Small Orange, LLC

  

SoftwareWorks Group, Inc.

     1         3,000        100      

 

Athenix Corporation

     04         10,000        100      

 

Precipice, Inc.

     N/A         2,000        100   



--------------------------------------------------------------------------------

PLEDGED DEBT SECURITIES

None.



--------------------------------------------------------------------------------

Schedule III to the

Collateral Agreement

INTELLECTUAL PROPERTY

COPYRIGHTS

Copyright Registrations

Registration Number / Date: TXu001212103 / 2004-09-16

Title: Amplify.

Description: Computer program.

Copyright Claimant: Dotster, Inc.

Date of Creation: 2004

Pending Copyright Applications for Registration

Host Manager - Server Reporting Tool - owned by The Britannia International
Group, Inc.

JDI Central - Company Reporting Tool - owned by The Britannia International
Group, Inc.

PATENTS

 

GRANTOR

 

TITLE

 

MATTER

TYPE

 

COUNTRY

 

STATUS

 

FILED

 

APPLICATION #

The Endurance International Group, Inc.   WEB HOSTING BASED ON SERVICE POOLS  
Provisional   U.S.   Converted   15-Jan-10   61/295,506 The Endurance
International Group, Inc.   MULTIBRANDING FOR WEB HOSTING BASED ON SERVICE POOLS
  Provisional   U.S.   Converted   15-Jan-10   61/295,528 The Endurance
International Group, Inc.   OPERATIONAL SUPPORT SYSTEMS AND AGENTS WITH
PERMISSIONS FOR WEB HOSTING BASED ON SERVICE POOLS   Provisional   U.S.  
Converted   10-Feb-10   61/303,281 The Endurance International Group, Inc.  
THIRD-PARTY SERVICES FOR A WEB HOSTING ARCHITECTURE BASED ON SERVICE POOLS  
Provisional   U.S.   Converted   17-Feb-10   61/345,568



--------------------------------------------------------------------------------

GRANTOR

 

TITLE

 

MATTER

TYPE

 

COUNTRY

 

STATUS

 

FILED

 

APPLICATION #

The Endurance International Group, Inc.   MIGRATION TO A WEB HOSTING
ARCHITECTURE BASED ON SERVICE POOLS   Provisional   U.S.   Converted   25-Aug-10
  61/376,743 The Endurance International Group, Inc.   UNAFFILIATED WEB DOMAIN
HOSTING SERVICE BASED ON A COMMON SERVICE ARCHITECTURE   Utility - ORG   U.S.  
Pending   14-Jan-11   13/007,094 The Endurance International Group, Inc.  
UNAFFILIATED WEB DOMAIN HOSTING SERVICE BASED ON COMMON SERVICE POOLS
ARCHITECTURE   Utility - CON   U.S.   Pending   19-Jan-11   13/009,241 The
Endurance International Group, Inc.   UNAFFILIATED WEB DOMAIN HOSTING SERVICE
BASED ON SHARED DATA STRUCTURE   Utility - CON   U.S.   Pending   19-Jan-11  
13/009,253 The Endurance International Group, Inc.   UNAFFILIATED WEB DOMAIN
HOSTING SERVICE BASED ON SERVICE POOLS WITH FLEXIBLE RESOURCE   Utility - CON  
U.S.   Pending   19-Jan-11   13/009,267 The Endurance International Group, Inc.
  COMMON SERVICES WEB HOSTING ARCHITECTURE WITH MULTIPLE BRANDING   Utility -
ORG   U.S.   Pending   14-Jan-11   13/007,113 The Endurance International Group,
Inc.   COMMON SERVICES WEB HOSTING ARCHITECTURE WITH MULTIPLE BRANDING AND OSS
CONSISTENCY   Utility - ORG   U.S.   Pending   14-Jan-11   13/007,132



--------------------------------------------------------------------------------

GRANTOR

 

TITLE

 

MATTER

TYPE

 

COUNTRY

 

STATUS

 

FILED

 

APPLICATION #

The Endurance International Group, Inc.   UNAFFILIATED WEB DOMAIN COMMON HOSTING
SERVICE WITH SERVICE REPRESENTATIVE PLUG-IN   Utility - CON   U.S.   Pending  
19-Jan-11   13/009,350 The Endurance International Group, Inc.   COMMON SERVICE
WEB HOSTING ARCHITECTURE WITH UNIVERSAL COMPONENT ACCESS CRM   Utility - CON  
U.S.   Pending   20-Jan-11   13/009,880 The Endurance International Group, Inc.
  COMMON SERVICE WEB HOSTING ARCHITECTURE WITH TICKETING WORKFLOW CRM   Utility
- CON   U.S.   Pending   20-Jan-11   13/009,882 The Endurance International
Group, Inc.   COMMON SERVICE WEB HOSTING ARCHITECTURE WITH CRM PLUS REPORTING  
Utility - CON   U.S.   Pending   20-Jan-11   13/009,884 The Endurance
International Group, Inc.   WEB HOSTING SERVICE BASED ON A COMMON SERVICE
ARCHITECTURE AND THIRD PARTY SERVICES   Utility - ORG   U.S.   Pending  
14-Jan-11   13/007,144 The Endurance International Group, Inc.   MIGRATING A WEB
HOSTING SERVICE FROM ONE ARCHITECTURE TO ANOTHER, WHERE AT LEAST ONE IS A COMMON
SERVICE ARCHITECTURE   Utility - ORG   U.S.   Pending   14-Jan-11   13/007,157



--------------------------------------------------------------------------------

GRANTOR

 

TITLE

 

MATTER

TYPE

 

COUNTRY

 

STATUS

 

FILED

 

APPLICATION #

The Endurance International Group, Inc.   MIGRATING A WEB HOSTING SERVICE
BETWEEN A ONE BOX PER CLIENT ARCHITECTURE AND A MULTIPLE BOX PER CLIENT
ARCHITECTURE   Utility - CON   U.S.   Pending   20-Jan-11   13/009,886 The
Endurance International Group, Inc.   MIGRATING A WEB HOSTING SERVICE BETWEEN A
ONE BOX PER CLIENT ARCHITECTURE AND A CLOUD COMPUTING ARCHITECTURE   Utility -
CON   U.S.   Pending   23-Jan-11   13/011,921 The Endurance International Group,
Inc.   MIGRATING A WEB HOSTING SERVICE BETWEEN A ONE BOX PER CLIENT ARCHITECTURE
AND A GRID COMPUTING ARCHITECTURE   Utility - CON   U.S.   Pending   25-Jan-11  
13/012,824 The Endurance International Group, Inc.   MIGRATING A WEB HOSTING
SERVICE BETWEEN A ONE BOX PER MULTIPLE CLIENT ARCHITECTURE AND A CLOUD OR GRID
COMPUTING ARCHITECTURE WITH MANY BOXES FOR MANY CLIENTS   Utility - CON   U.S.  
Pending   25-Jan-11   13/012,827



--------------------------------------------------------------------------------

GRANTOR

 

TITLE

 

MATTER

TYPE

 

COUNTRY

 

STATUS

 

FILED

 

APPLICATION #

The Endurance International Group, Inc.   MIGRATING A WEB HOSTING SERVICE
BETWEEN A DEDICATED ENVIRONMENT FOR EACH CLIENT AND A SHARED ENVIRONMENT FOR
MULTIPLE CLIENTS   Utility - CON   U.S.   Pending   25-Jan-11   13/012,828 The
Endurance International Group, Inc.   MIGRATING A WEB HOSTING SERVICE FROM A
SHARED ENVIRONMENT FOR MULTIPLE CLIENTS TO A SHARED ENVIRONMENT FOR MULTIPLE
CLIENTS   Utility - CON   U.S.   Pending   25-Jan-11   13/013,913 The Endurance
International Group, Inc.   MIGRATING A WEB HOSTING SERVICE BETWEEN A
VIRTUALIZED ENVIRONMENT AND A SHARED ENVIRONMENT FOR MULTIPLE CLIENTS   Utility
- CON   U.S.   Pending   26-Jan-11   13/013,972 The Endurance International
Group, Inc.   MIGRATING A WEB HOSTING SERVICE VIA A VIRTUAL NETWORK FROM ONE
ARCHITECTURE TO ANOTHER   Utility - CON   U.S.   Allowed   26-Jan-11  
13/013,992 The Endurance International Group, Inc.   UNAFFILIATED WEB DOMAIN
HOSTING SERVICE SURVIVAL ANALYSIS   Utility - ORG   U.S.   Pending   14-Jan-11  
13/007,167



--------------------------------------------------------------------------------

GRANTOR

 

TITLE

 

MATTER

TYPE

 

COUNTRY

 

STATUS

 

FILED

 

APPLICATION #

The Endurance International Group   UNAFFILIATED WEB DOMAIN HOSTING SERVICE
PRODUCT MAPPING   Utility - CON   U.S.   Pending   28-Jan-11   13/015,603 The
Endurance International Group   UNAFFILIATED WEB DOMAIN HOSTING SERVICE CLIENT
RETENTION ANALYSIS   Utility - CON   U.S.   Pending   28-Jan-11   13/015,604 The
Endurance International Group   UNAFFILIATED WEB DOMAIN HOSTING SERVICE CLIENT
FINANCIAL IMPACT ANALYSIS   Utility - CON   U.S.   Pending   28-Jan-11  
13/016,518 The Endurance International Group   UNAFFILIATED WEB DOMAIN HOSTING
SERVICE PURCHASE PREDICTION   Utility - CON   U.S.   Pending   28-Jan-11  
13/016,532 The Endurance International Group   UNAFFILIATED WEB DOMAIN HOSTING
SERVICE BASED ON A COMMON SERVICE ARCHITECTURE   PCT - ORG   PCT   Favorable
Patentability Opinion Published   14-Jan-11   PCT/US11/21340 The Endurance
International Group   UNAFFILIATED WEB DOMAIN HOSTING SERVICE BASED ON A COMMON
SERVICE ARCHITECTURE   Utility - NSPCT   Australia   Pending   14-Jan-11  
2011205748 The Endurance International Group   UNAFFILIATED WEB DOMAIN HOSTING
SERVICE BASED ON A COMMON SERVICE ARCHITECTURE   Utility - NSPCT   Canada  
Pending   14-Jan-11   2786451



--------------------------------------------------------------------------------

GRANTOR

 

TITLE

 

MATTER

TYPE

 

COUNTRY

 

STATUS

 

FILED

 

APPLICATION #

The Endurance International Group   UNAFFILIATED WEB DOMAIN HOSTING SERVICE
BASED ON A COMMON SERVICE ARCHITECTURE   Utility - NSPCT   European Patent
Office   Pending   14-Jan-11   11733458.1-1243 The Endurance International Group
  UNAFFILIATED WEB DOMAIN HOSTING SERVICE BASED ON A COMMON SERVICE ARCHITECTURE
  Utility - NSPCT   Mexico   Pending   14-Jan-11   MX/a/2012/008178 The
Endurance International Group   ENGAGE PLATFORM AND APP CENTRAL   Prov - ORG  
United States of America   Converted   11-Jan-12   61/585,604 The Endurance
International Group   GUIDED WORKFLOWS FOR ESTABLISHING A WEB PRESENCE   Utility
- CIP   United States of America   Pending   11-Jan-13   13/739,692 The
Endurance International Group   AUTOMATIC WEB PRESENCE FEATURE DEPLOYMENT  
Utility - ORG   United States of America   Pending   11-Jan-13   13/739,968 The
Endurance International Group   GUIDED WORKFLOWS FOR ESTABLISHING A WEB PRESENCE
  PCT - ORG   PCT   Pending   11-Jan-13   PCT/US2013/021231 The Endurance
International Group   VIRTUALIZATION OF TWO DISTINCT WEBSITE HOSTING
ARCHITECTURES   Utility - CIP   United States of America   Abandoned   14-Mar-13
  13/826,770 The Endurance International Group   UNAFFILIATED WEB DOMAIN HOSTING
SERVICE BASED ON A COMMON SERVICE ARCHITECTURE   Utility - ORG   Hong Kong  
Pending   28-Mar-13   13103924.0



--------------------------------------------------------------------------------

GRANTOR

 

TITLE

 

MATTER

TYPE

 

COUNTRY

 

STATUS

 

FILED

 

APPLICATION #

The Endurance International Group   VIRTUALIZATION OF MULTIPLE DISTINCT WEBSITE
HOSTING ARCHITECTURES   Utility – CON   U.S.   Pending   18-Sep-13   14/031,012
The Endurance International Group   MIGRATING A WEB HOSTING SERVICE VIA A
VIRTUAL NETWORK FROM ONE ARCHITECTURE TO ANOTHER   Utility – CON   U.S.  
Pending   01-Nov-13   14/069,821

TRADEMARKS

 

Item

 

Mark Name

  

Current

Owner

  

Application

Number

  

Registration

Number

  

Country

1.   GLOBAT    The Endurance International Group, Inc.    855657    855657   
Australia 2.   NETFIRMS    The Endurance International Group, Inc.    1220491   
1220491    Australia 3.   NETFIRMS (and design)    The Endurance International
Group, Inc.    921511    921511    Australia 4.   GLOBAT    The Endurance
International Group, Inc.    125696400    TMA683,148    Canada 5.   NETFIRMS   
The Endurance International Group, Inc.    1081057    TMA606,470    Canada 6.  
NEXX    The Endurance International Group, Inc.    1204937    TMA613,935   
Canada 7.   NEXX    The Endurance International Group, Inc.    1007903   
TMA613,329    Canada 8.   GLOBAT    The Endurance International Group, Inc.   
855657    855657    China P.R. 9.   GLOBAT    The Endurance International Group,
Inc.    855657    855657    Community Trademark 10.   NETFIRMS    The Endurance
International Group, Inc.    003664646    003664646    Community Trademark 11.  
GLOBAT    The Endurance International Group, Inc.    855657    855657   
International 12.   GLOBAT    The Endurance International Group, Inc.    855657
   855657    Japan 13.   GLOBAT    The Endurance International Group, Inc.   
855657    855657    Singapore



--------------------------------------------------------------------------------

Item

 

Mark Name

  

Current

Owner

  

Application

Number

  

Registration

Number

  

Country

14.   000DOMAIN    DSTR Acquisitions I, LLC    76/240595    2,515,280   
United States 15.   APOLLO HOSTING    The Endurance International Group, Inc.   
78/312921    3,000,815    United States 16.   BETTER THAN DEDICATED    The
Endurance International Group, Inc.    78/775372    3246546    United States 17.
  BIZLAND    The Endurance International Group, Inc.    78/748360    3,227,009
   United States 18.   BLUEHOST    Bluehost Inc.    77/155143    3,417,116   
United States 19.   DEVELOPERS CHOICE    The Endurance International Group, Inc.
   75/516014    2,349,411    United States 20.   DEVELOPERS CHOICE (and Design)
   The Endurance International Group, Inc.    77/556727    3,691,329    United
States 21.   DOT5HOSTING    The Endurance International Group, Inc.    77/855108
   3,980,010    United States 22.   FASTDOMAIN    FastDomain Inc.    77/428717
   3,516,322    United States 23.   FATCOW    The Endurance International Group,
Inc.    77/556714    3,711,061    United States 24.   FATCOW (and Design)    The
Endurance International Group, Inc.    78/403494    3,175,990    United States
25.   FATCOW WEB HOSTING    The Endurance International Group, Inc.    76/234206
   2,828,895    United States 26.   GLOBAT    The Endurance International Group,
Inc.    78/368166    2,933,089    United States 27.   GLOBAT.COM (and Design)   
The Endurance International Group, Inc.    78/106807    2,771,557    United
States 28.   HOSTCENTRIC    Simplescripts, Inc.    75/925288    2,541,438   
United States 29.   HOSTCLEAR    The Britannia International Group, Inc.   
85/272162    4,073,375    United States 30.   HOSTGATOR    HostGator.com LLC   
78/831596    3,193,860    United States 31.   HOSTGATOR    HostGator.com LLC   
T121097OH    T1210970H    Singapore 32.   HostGator Logo    HostGator.com LLC   
T1212026D    1212026D    Singapore 33.   HostGator Logo    HostGator.com LLC   
2012/71955    Filed    Turkey 34.   HostGator Logo    HostGator.com LLC   
85/702445    Reg. No. 4412111    United States 35.   HOSTMONSTER    Bluehost
Inc.    77/572613    3,697,809    United States 36.   HOSTNINE    Hostnine LLC
   85/510524    4,213,122    United States 37.   HYPERMART    The Endurance
International Group, Inc.    75/539447    2,292,547    United States 38.   IPAGE
   The Endurance International Group, Inc.    77/838309    4,074,566    United
States 39.   IPOWER    The Endurance International Group, Inc.    78/745578   
3,241,471    United States 40.   IPOWER    The Endurance International Group,
Inc.    78/745607    3,241,472    United States



--------------------------------------------------------------------------------

Item

 

Mark Name

  

Current

Owner

  

Application

Number

  

Registration

Number

  

Country

41.   IPOWER    The Endurance International Group, Inc.    78/745639   
3,287,885    United States 42.   IPOWER    The Endurance International Group,
Inc.    78/707467    3,129,659    United States 43.   IPOWERWEB    The Endurance
International Group, Inc.    77/223987    3,731,846    United States 44.   JOIN
THE HOSTING REVOLUTION    The Endurance International Group, Inc.    78/220474
   2,840,220    United States 45.   JOIN THE WEB HOSTING REVOLUTION    The
Endurance International Group, Inc.    78/237892    2,836,561    United States
46.   JUST HOST    The Britannia International Group, Inc.    85/272156   
4,073,374    United States 47.   MULTIPLATFORM    The Endurance International
Group, Inc.    77/113886    3,350,537    United States 48.   NETFIRMS    The
Endurance International Group, Inc.    76/179572    3,091,812    United States
49.   NETFIRMS (and design)    The Endurance International Group, Inc.   
78/200482    3,329,011    United States 50.   NEXX    The Endurance
International Group, Inc.    78/373756    2,966,779    United States 51.  
PERFORMANCE WEB HOSTING    The Endurance International Group, Inc.    78/550521
   3,054,360    United States 52.   POWWEB    The Endurance International Group,
Inc.    78/449171    3,049,278    United States 53.   POWWEB THE PERFECT HOSTING
SOLUTION (and Design)    The Endurance International Group, Inc.    77/556718   
3,779,980    United States 54.   READYHOSTING.COM (and Design)    The Endurance
International Group, Inc.    78/159769    2,734,910    United States 55.  
SEOGEARS    The Endurance International Group, Inc.    85/417672    4365308   
United States 56.   SIMPLESCRIPTS    The Endurance International Group, Inc.   
85/361974    4,228,024    United States 57.   SPRY    The Endurance
International Group, Inc.    85/138527    4,005,219    United States 58.  
STARTLOGIC    The Endurance International Group, Inc.    78/708077    3,409,027
   United States 59.   STARTLOGIC    The Endurance International Group, Inc.   
78/745883    3,616,073    United States 60.   SUPERGREEN HOSTING    The
Britannia International Group, Inc.    85/272155    4,073,373    United States
61.   VPSLINK    The Endurance International Group, Inc.    85/090570   
4,103,269    United States 62.   WEB HOSTING MADE EASY    The Endurance
International Group, Inc.    77/651597    3,746,027    United States 63.   WEB
HOSTING MADE SIMPLE    The Endurance International Group, Inc.    78/368217   
3,016,258    United States



--------------------------------------------------------------------------------

Item

 

Mark Name

  

Current

Owner

  

Application

Number

  

Registration

Number

  

Country

64.   WEBHOST4LIFE    The Endurance International Group, Inc.    77/843396   
3,878,678    United States 65.   WE DOT WHAT YOU WANT    DOTSTER, INC.1   
78/947,081    3,474,065    United States 66.   ZONEEDIT    DOTSTER, INC.   
78/105,767    2,635,512    United States 67.   ZONEEDIT    DOTSTER, INC.   
1306938    1306938    Australia 68.   ZONEEDIT    DOTSTER, INC.    1144204   
TMA625929    Canada 69.   ZONEEDIT    DOTSTER, INC.    008401671    008401671   
Community Trademark 70.   NAMESDIRECT    DOTSTER, INC.    76/027824    2,477,718
   United States 71.   NAMEZERO    Namezero.com, Inc.    827318    827318   
Australia 72.   NAMEZERO    Namezero.com, Inc.    1050766    TMA563,245   
Canada 73.   NAMEZERO    DOTSTER, INC.    001554328    001554328    Community
Trademark 74.   NAMEZERO    Cat, Inc.    75/806100    2,518,330    United States
75.   DOTSTER CONNECT    DOTSTER, INC.    77/489,347    3,815,066    United
States 76.   HOSTLANE    DOTSTER, INC.    78/166061    2,797,589    United
States 77.   FORTUNECITY    DOTSTER, INC.    75/626,525    2,394,901    United
States 78.   FORTUNE CITY    DOTSTER, INC.    000715516    000715516   
Community Trademark 79.   FORTUNECITY    DOTSTER, INC.    1043586    1190580   
Mexico 80.   FORTUNECITY.COM    DOTSTER, INC.    809933    809933    Australia
81.   FORTUNECITY.COM    DOTSTER, INC.    1031637    TMA550230    Canada 82.  
FORTUNECITY.COM    DOTSTER, INC.    001075902    001075902    Community
Trademark 83.   FORTUNECITY    DOTSTER, INC.    1043585    1178680    Mexico 84.
  FORTUNECITY.COM    DOTSTER, INC.    396362    652038    Mexico 85.   INTERNET
FOR THE REST OF US    DOTSTER, INC.    77/017433    3,489,250    United States
86.   EMAILBRAIN    DOTSTER, INC.    77/317,840    3,530,097    United States
87.   DOTSTER DESIGN STUDIO    DOTSTER, INC.    77/167,816    3,365,230   
United States 88.   DOTSTER DESIGN STUDIO    DOTSTER, INC.    1369363   
TMA739,893    Canada 89.   DOTSTER DESIGN STUDIO    DOTSTER, INC.    006399851
   006399851    Community Trademark 90.   MYPR    DOTSTER, INC.    77/105,766   
3,323,243    United States

 

1  Please note that the legal name of “Dotster, Inc.” has been changed to
“Endurance International Group – West, Inc.”



--------------------------------------------------------------------------------

Item

 

Mark Name

  

Current

Owner

  

Application

Number

  

Registration

Number

  

Country

91.   MYPR    DOTSTER, INC.    006186357    006186357    Community Trademark 92.
  MY INTERNET    DOTSTER, INC.    77/017,424    3,477,201    United States 93.  
MYINTERNET AND DESIGN    DOTSTER, INC.    77/027,909    3,399,028   
United States 94.   MYINTERNET AND DESIGN    DOTSTER, INC.    005858791   
005858791    Community Trademark 95.   MYINTERNET AND DESIGN    DOTSTER, INC.   
77/487,757    3,653,415    United States 96.   MYDOMAIN AND DESIGN    DOTSTER,
INC.    1420460    TMA781,464    Canada 97.   MYDOMAIN AND DESIGN    DOTSTER,
INC.    007438071    007438071    Community Trademark 98.   DOMAIN BANK   
DOTSTER, INC.    75/428169    2,238,699    United States 99.   DOMAINCOLLECTION
   DOTSTER, INC.    78/017,291    2,552,711    United States 100.   DOTREGISTRAR
   DOTSTER, INC.    78/017,110    2,478,239    United States 101.   DOTSTER   
DOTSTER, INC.    77/172,198    3,375,289    United States 102.   DOTSTER   
DOTSTER, INC.    1,369,353    TMA739,897    Canada 103.   DOTSTER    DOTSTER,
INC.    006386163    006386163    Community Trademark 104.   DOTSTER (AND
DESIGN)    DOTSTER, INC.    76/213,036    2,504,622    United States 105.  
DOTSTER (AND DESIGN)    DOTSTER, INC.    0845411    0845411    International
106.   DOTSTER (AND DESIGN)    DOTSTER, INC.    0845411    0845411    Australia
107.   D DOMAIN.COM IT ALL STARTS WITH A GREAT DOMAIN!    DOTSTER, INC.   
77/731,258    3,816,429    United States 108.   D DOMAIN.COM IT ALL STARTS WITH
A GREAT DOMAIN! (AND DESIGN)    DOTSTER, INC.    1440397    TMA796,408    Canada
109.   D DOMAIN.COM IT ALL STARTS WITH A GREAT DOMAIN!    DOTSTER, INC.   
008351157    008351157    Community Trademark 110.   D DOMINIO.COM ¡TODO EMPIEZA
CON UN EXCELENTE DOMINIO! AND DESIGN    DOTSTER, INC.    77/930,297    3,859,704
   United States 111.   D DOMINIO.COM ¡TODO EMPIEZA CON UN EXCELENTE DOMINIO!   
DOTSTER, INC.    1093140    1209821    Mexico 112.   D DOMINIO.COM ¡TODO EMPIEZA
CON UN EXCELENTE DOMINIO!    DOTSTER, INC.    1093141    1177382    Mexico



--------------------------------------------------------------------------------

Item

 

Mark Name

  

Current

Owner

  

Application

Number

  

Registration

Number

  

Country

113.   D DOMINIO.COM ¡TODO EMPIEZA CON UN EXCELENTE DOMINIO!    DOTSTER, INC.   
1093142    1173981    Mexico 114.   D DOMINIO.COM ¡TODO EMPIEZA CON UN EXCELENTE
DOMINIO!    DOTSTER, INC.    1093143    1215947    Mexico 115.   RevenueDirect
   DOTSTER, INC.    77/276469    3,452,684    United States 116.   MYDOMAIN &
Design    DOTSTER, INC.    77/489757    3,653,415    United States 117.   H9   
Hostnine LLC    85/527151    4,213,302    United States 118.   H Design Mark   
Homestead Technologies Inc.    1100826    TMA609,693    Canada 119.   Homestead
And Design    Homestead Technologies Inc.    1101160    TMA610,585    Canada
120.   H Design Mark    The Endurance International Group, Inc.    002191716   
002191716    Community Trademark 121.   Homestead and Design    The Endurance
International Group, Inc.    002192615    002192615    European Community
Trademark 122.   H Design Mark    The Endurance International Group, Inc.   
76/155353    2,716,239    United States 123.   HMail    The Endurance
International Group, Inc.    76/657510    3,203,365    United States 124.  
Homestead    The Endurance International Group, Inc.    75/288531    2,286,063
   United States 125.   Homestead and Design    The Endurance International
Group, Inc.    76/155096    2,800,744    United States 126.   Homestead and
Design    The Endurance International Group, Inc.    76/155352    2,737,669   
United States 127.   Homestead Searchlight    The Endurance International Group,
Inc.    76/657516    3,200,255    United States 128.   Marketsquare and Design
   The Endurance International Group, Inc.    78/511690    3,089,628   
United States 129.   STEPUP    The Endurance International Group, Inc.   
1214012    TMA687797    Canada 130.   STEPUP    The Endurance International
Group, Inc.    003793312    003793312    Community Trademark 131.   SPERTLY   
The Endurance International Group, Inc.    85/777534    Filed    United States
132.   SPERTLY (and Design)    The Endurance International Group, Inc.   
85/777535    Filed    United States 133.  

ENDURANCE INTERNATIONAL GROUP

(International Class 38)

   The Endurance International Group, Inc.    906099331    Filed    Brazil



--------------------------------------------------------------------------------

Item

 

Mark Name

  

Current

Owner

  

Application

Number

  

Registration

Number

  

Country

134.  

ENDURANCE INTERNATIONAL GROUP

(International Class 42)

   The Endurance International Group, Inc.    840479930    Filed    Brazil 135.
 

ENDURANCE INTERNATIONAL GROUP

(International Class 45)

   The Endurance International Group, Inc.    906099390    Filed    Brazil 136.
 

ENDURANCE INTERNATIONAL GROUP (and Design)

(International Class 38)

   The Endurance International Group, Inc.    906099501    Filed    Brazil 137.
 

ENDURANCE INTERNATIONAL GROUP (and Design)

(International Class 42)

   The Endurance International Group, Inc.    840479921    Filed    Brazil 138.
 

ENDURANCE INTERNATIONAL GROUP (and Design)

(International Class 45)

   The Endurance International Group, Inc.    906099765    Filed    Brazil 139.
 

HOSTGATOR

(International Class 35)

   The Endurance International Group, Inc.    840475322    Filed    Brazil 140.
 

HOSTGATOR

(International Class 38)

   The Endurance International Group, Inc.    906080754    Filed    Brazil 141.
 

HOSTGATOR

(International Class 42)

   The Endurance International Group, Inc.    840475306    Filed    Brazil 142.
 

HOSTGATOR

(International Class 45)

   The Endurance International Group, Inc.    906081009    Filed    Brazil 143.
 

HostGator Logo

(International Class 35)

   The Endurance International Group, Inc.    840475292    Filed    Brazil 144.
 

HostGator Logo

(International Class 38)

   The Endurance International Group, Inc.    906081190    Filed    Brazil 145.
 

HostGator Logo

(International Class 42)

   The Endurance International Group, Inc.    840475314    Filed    Brazil 146.
 

HostGator Logo

(International Class 45)

   The Endurance International Group, Inc.    906081238    Filed    Brazil 147.
 

ENDURANCE INTERNATIONAL GROUP

(International Class 38)

   The Endurance International Group, Inc.    12316246    Filed    China



--------------------------------------------------------------------------------

Item

 

Mark Name

  

Current

Owner

  

Application

Number

  

Registration

Number

  

Country

148.  

ENDURANCE INTERNATIONAL GROUP

(International Class 42)

   The Endurance International Group, Inc.    12316245    Filed    China 149.  

ENDURANCE INTERNATIONAL GROUP

(International Class 45)

   The Endurance International Group, Inc.    12316244    Filed    China 150.  

ENDURANCE INTERNATIONAL GROUP (and Design)

(International Class 38)

   The Endurance International Group, Inc.    12316243    Filed    China 151.  

ENDURANCE INTERNATIONAL GROUP (and Design)

(International Class 42)

   The Endurance International Group, Inc.    12316242    Filed    China 152.  

ENDURANCE INTERNATIONAL GROUP (and Design)

(International Class 45)

   The Endurance International Group, Inc.    12316241    Filed    China 153.  
DOTSTER (and Design)    DOTSTER, INC.    0845411    0845411    Community
Trademark 154.   ENDURANCE INTERNATIONAL GROUP    The Endurance International
Group, Inc.    2503183    Filed    India 155.   ENDURANCE INTERNATIONAL GROUP
(and Design)    The Endurance International Group, Inc.    2503184    Filed   
India 156.   HOSTGATOR    The Endurance International Group, Inc.    2372718   
Filed    India 157.   HostGator Logo    The Endurance International Group, Inc.
   2372719    Filed    India 158.   ENDURANCE INTERNATIONAL GROUP    The
Endurance International Group, Inc.    2013019126    Filed    Indonesia 159.  
ENDURANCE INTERNATIONAL GROUP (and Design)    The Endurance International Group,
Inc.    2013019127    Filed    Indonesia 160.   ENDURANCE INTERNATIONAL GROUP   
The Endurance International Group, Inc.    1305496    Filed    Singapore 161.  
ENDURANCE INTERNATIONAL GROUP (and Design)    The Endurance International Group,
Inc.    1305512    Filed    Singapore 162.   HOSTGATOR    The Endurance
International Group, Inc.    2010/75800    Filed    Turkey 163.   CIRTEX    A
Small Orange, LLC    3,590,486    3590486    United States 164.   CURCHING! THE
SOUND OF SAVINGS (and Design)    The Endurance International Group, Inc.   
85/772984    4361085    United States



--------------------------------------------------------------------------------

Item

 

Mark Name

  

Current

Owner

  

Application

Number

  

Registration

Number

  

Country

165.   ENDURANCE INTERNATIONAL GROUP    The Endurance International Group, Inc.
   85/803295    Filed    United States 166.   ENDURANCE INTERNATIONAL GROUP (and
Design)    The Endurance International Group, Inc.    85/803302    Filed   
United States 167.   H9 HOSTNINE (Stylized)    A Small Orange, LLC    85/819345
   Filed    United States 168.   SEOWEBHOSTING.NET (Stylized)    The Endurance
International Group, Inc.    85/819353    Filed    United States 169.  
HOSTGATOR    HostGator.com, LLC    41201321929    Filed    South Korea 170.  
HostGator in Korean    HostGator.com, LLC    41201321576    Filed    South Korea
171.   JUST HOST & Design    Bluehost, Inc.    11907227    Filed    CTM 172.  
TYPEKEY    Typepad Holdings LLC    1028748    1028748    Australia 173.  
TYPEPAD    Typepad Holdings LLC    1028750    1028750    Australia 174.  
TYPEKEY    Typepad Holdings LLC    123641800    683009    Canada 175.   TYPEPAD
   Typepad Holdings LLC    123641700    652700    Canada 176.   TYPEKEY   
Typepad Holdings LLC    4438963    4438963    China 177.   TYPEPAD    Typepad
Holdings LLC    4438962    4438962    China 178.   TYPEKEY    Typepad Holdings
LLC    4189627    4189627    CTM 179.   TYPEPAD    Typepad Holdings LLC   
4189585    4189585    CTM 180.   TypePad Personal Weblogging Service    Typepad
Holdings LLC    3911823    3911823    CTM 181.   TYPEKEY    Typepad Holdings LLC
   200402847    233249    Finland 182.   TYPEPAD    Typepad Holdings LLC   
200402848    237782    Finland 183.   TypePad Personal Weblogging Service   
Typepad Holdings LLC    043276220    043276220    France 184.   TYPEKEY   
Typepad Holdings LLC    300310184    300310184    Hong Kong 185.   TYPEAD   
Typepad Holdings LLC    300310201    300310201    Hong Kong 186.   TYPEKEY   
Typepad Holdings LLC    1339444    1339444    India



--------------------------------------------------------------------------------

Item

 

Mark Name

  

Current

Owner

  

Application

Number

  

Registration

Number

  

Country

187.   TYPEPAD    Typepad Holdings LLC    1339442    1339442    India 188.  
TYPEKEY    Typepad Holdings LLC    2004099571    5095280    Japan 189.  
TypePKey    Typepad Holdings LLC    2004045293    4849636    Japan 190.  
TYPEPAD    Typepad Holdings LLC    2004099572    5095281    Japan 191.   TypePad
   Typepad Holdings LLC    2004045292    4849635    Japan 192.   TYPEKEY   
Typepad Holdings LLC    685326    867698    Mexico 193.   TYPEPAD    Typepad
Holdings LLC    685325    91788    Mexico 194.   TYPEKEY    Typepad Holdings LLC
   720719    720719    New Zealand 195.   TYPEPAD    Typepad Holdings LLC   
720720    720720    New Zealand 196.   TYPEKEY    Typepad Holdings LLC   
2004724929    293784    Russia 197.   TYPEPAD    Typepad Holdings LLC   
2004724930    301394    Russia 198.   TYPEKEY    Typepad Holdings LLC   
93050510    1245440    Taiwan 199.   TYPEPAD    Typepad Holdings LLC    93050511
   1188128    Taiwan 200.   TYPEPAD    Typepad Holdings LLC    78/235986   
3014729    United States

LICENSES

I. Licenses/Sublicensees of Grantors as Licensor on Date Hereof

None.

II. Licensees/Sublicenses of Grantors as Licensee on Date Hereof

None.



--------------------------------------------------------------------------------

Schedule IV to the

Collateral Agreement

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

Exhibit I to the

Collateral Agreement

SUPPLEMENT NO. [    ] dated as of [            ], 201[    ] (this “Supplement”),
to the Amended and Restated Collateral Agreement dated as of November 25, 2013
(as amended, supplemented or otherwise modified from time to time, the
“Collateral Agreement”), among ENDURANCE INTERNATIONAL GROUP HOLDINGS INC., a
Delaware corporation (formerly WP Expedition Holdings L.P., a Delaware limited
partnership) (“Holdings”), EIG INVESTORS CORP., a Delaware corporation (the
“Borrower”), the other GRANTORS from time to time party thereto and CREDIT
SUISSE AG, as Administrative Agent (in such capacity, the “Administrative
Agent”).

A. Reference is made to (a) the Third Amended and Restated Credit Agreement
dated of even date with the Collateral Agreement (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Holdings,
the Borrower, the Lenders from time to time party thereto and the Administrative
Agent, and (b) the Collateral Agreement.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Collateral Agreement.

C. The initial Grantors entered into the Collateral Agreement in order to induce
the Lenders to make Loans and the Issuing Banks to issue Letters of Credit.
Section 5.14 of the Collateral Agreement provides that additional Persons may
become Grantors under the Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned (the “New Grantor”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Grantor under the Collateral Agreement in order to induce
the Lenders to make additional Loans and the Issuing Banks to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.

Accordingly, the Administrative Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 5.14 of the Collateral Agreement, the New
Grantor by its signature below becomes a Grantor under the Collateral Agreement
with the same force and effect as if originally named therein as a Grantor, and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Collateral Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Secured Obligations, does hereby create and grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in and lien on all of the New Grantor’s right,
title and interest in, to and under the Pledged Collateral and the Article 9
Collateral. Each reference to a “Grantor” in the Collateral Agreement shall be
deemed to include the New Grantor. The Collateral Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that enforceability of such obligations may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Supplement by



--------------------------------------------------------------------------------

facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Supplement. This Supplement shall become
effective as to the New Grantor when a counterpart hereof executed on behalf of
the New Grantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon the New Grantor and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of the New Grantor, the Administrative Agent and the
other Secured Parties and their respective successors and assigns, except that
the New Grantor shall not have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly provided in this Supplement, the
Collateral Agreement and the Credit Agreement.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a schedule with the true and correct legal name of
the New Grantor, its jurisdiction of organization and the location of its chief
executive office, (b) Schedule II sets forth a true and complete list, with
respect to the New Grantor, of (i) all the Equity Interests owned by the New
Grantor in any subsidiary and the percentage of the issued and outstanding units
of each class of the Equity Interests of the issuer thereof represented by the
Pledged Equity Interests owned by the New Grantor and (ii) all the Pledged Debt
Securities owned by the New Grantor and (c) Schedule III attached hereto sets
forth, as of the date hereof, (i) all of the New Grantor’s Patents, including
the name of the registered owner, type, registration or application number and
the expiration date (if already registered) of each such Patent owned by the New
Grantor, (ii) all of the New Grantor’s Trademarks, including the name of the
registered owner, the registration or application number and the expiration date
(if already registered) of each such Trademark owned by the New Grantor, and
(iii) all of the New Grantor’s Copyrights, including the name of the registered
owner, title and, if applicable, the registration number of each such Copyright
owned by the New Grantor, and (d) Schedule IV attached hereto sets forth, as of
the date hereof, each Commercial Tort Claim (in respect of which a complaint or
counterclaim has been prepared or filed by or on behalf of such New Grantor) in
an amount reasonably estimated to exceed $1,000,000.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. This Supplement shall be construed in accordance with and governed by
the laws of the State of New York.

SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Collateral Agreement.

SECTION 9. The New Grantor agrees to reimburse the Administrative Agent for its
fees and expenses incurred hereunder and under the Collateral Agreement as
provided in Section 9.03(a) of the Credit Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to “the
New Grantor.”

[Remainder of Page Intentionally Left Blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW GRANTOR], as a Grantor By:  

 

Name:   Title:   CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative
Agent By:  

 

Name:   Title:   By:  

 

Name:   Title:  

[Supplement to Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I

to Supplement No.      to the

Collateral Agreement

NEW GRANTOR INFORMATION

 

Legal Name

  

Jurisdiction of Organization

  

Chief Executive Office

                             



--------------------------------------------------------------------------------

Schedule II

to Supplement No.      to the

Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Grantor

   Issuer    Number of
Certificate    Number and
Class of
Equity Interests    Percentage
of Total Equity
Interests                                                            

PLEDGED DEBT SECURITIES

 

Grantor

   Issuer    Principal
Amount    Date of Issuance    Maturity Date                                    
                       



--------------------------------------------------------------------------------

Schedule III

to Supplement No.      to the

Collateral Agreement

INTELLECTUAL PROPERTY



--------------------------------------------------------------------------------

Schedule IV

to Supplement No.      to the

Collateral Agreement

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

Exhibit II to the

Collateral Agreement

COPYRIGHT SECURITY AGREEMENT, dated as of [—], 20[—] (this “Agreement”), among
[—] (the “Grantor”) and Credit Suisse AG, as administrative agent (in such
capacity, the “Administrative Agent”).

Reference is made to (a) the Third Amended and Restated Credit Agreement dated
as of November 25, 2013 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Endurance International Group
Holdings Inc., a Delaware corporation (formerly WP Expedition Holdings L.P., a
Delaware limited partnership) (“Holdings”), EIG Investors Corp., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent, and (b) the Amended and Restated
Collateral Agreement dated of even date with the Credit Agreement (as amended,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Borrower, the other grantors from time to time party
thereto and the Administrative Agent. The Lenders and the Issuing Banks have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement. The Grantor is an Affiliate of the Borrower and
is willing to execute and deliver this Agreement in order to induce the Lenders
to make additional Loans and the Issuing Banks to issue additional Letters of
Credit and as consideration for Loans previously made and Letters of Credit
previously issued. Accordingly, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement. The
rules of construction specified in Section 1.01(b) of the Collateral Agreement
also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under the United
States copyright registrations and applications listed on Schedule I attached
hereto. This Agreement is not to be construed as an assignment of any copyright
or copyright application.

SECTION 3. Collateral Agreement. The Security Interest granted to the
Administrative Agent herein is granted in furtherance, and not in limitation, of
the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. The Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

SECTION 4. Termination. Subject to Section 5.13 of the Collateral Agreement,
upon the full performance of the Secured Obligations (other than indemnity
obligations under the Loan Documents that are not then due and payable or for
which any events or claims that would give rise thereto are not pending), the
security interest granted herein shall terminate and the Administrative Agent
shall execute, acknowledge, and deliver to the Grantors an instrument in writing
in recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Copyright Collateral under this Agreement.

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of



--------------------------------------------------------------------------------

which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[—], as Grantor By  

 

  Name:   Title:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent By:  

 

Name:   Title:   By:  

 

Name:   Title:  

Schedule I

COPYRIGHT SECURITY AGREEMENT



--------------------------------------------------------------------------------

Exhibit III to the

Collateral Agreement

PATENT SECURITY AGREEMENT, dated as of [—], 20[—] (this “Agreement”), among [—]
(the “Grantor”) and Credit Suisse AG, as administrative agent (in such capacity,
the “Administrative Agent”).

Reference is made to (a) the Third Amended and Restated Credit Agreement dated
as of November 25, 2013 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Endurance International Group
Holdings Inc., a Delaware corporation (formerly WP Expedition Holdings L.P., a
Delaware limited partnership) (“Holdings”), EIG Investors Corp., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent, and (b) the Amended and Restated
Collateral Agreement dated of even date with the Credit Agreement (as amended,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Borrower, the other grantors from time to time party
thereto and the Administrative Agent. The Lenders and the Issuing Banks have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement. The Grantor is an Affiliate of the Borrower and
is willing to execute and deliver this Agreement in order to induce the Lenders
to make additional Loans and the Issuing Banks to issue additional Letters of
Credit and as consideration for Loans previously made and Letters of Credit
previously issued. Accordingly, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement. The
rules of construction specified in Section 1.01(b) of the Collateral Agreement
also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to the patents and patent
applications listed on Schedule I attached hereto (the “Patent Collateral”).
This Agreement is not to be construed as an assignment of any patent or patent
application.

SECTION 3. Collateral Agreement. The Security Interest granted to the
Administrative Agent herein is granted in furtherance, and not in limitation, of
the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. The Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

SECTION 4. Termination. Subject to Section 5.13 of the Collateral Agreement,
upon the full performance of the Secured Obligations (other than indemnity
obligations under the Loan Documents that are not then due and payable or for
which any events or claims that would give rise thereto are not pending), the
security interest granted herein shall terminate and the Administrative Agent
shall execute, acknowledge, and deliver to the Grantors an instrument in writing
in recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Patent Collateral under this Agreement.

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[—], as Grantor By  

 

  Name:   Title:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent By:  

 

Name:   Title:   By:  

 

Name:   Title:  

Schedule I

PATENT SECURITY AGREEMENT



--------------------------------------------------------------------------------

Exhibit IV to the

Collateral Agreement

TRADEMARK SECURITY AGREEMENT dated as of [—], 20[—] (this “Agreement”), among
[—] (the “Grantor”) and Credit Suisse AG, as administrative agent (in such
capacity, the “Administrative Agent”).

Reference is made to (a) the Third Amended and Restated Credit Agreement dated
as of November 25, 2013 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Endurance International Group
Holdings Inc., a Delaware corporation (formerly WP Expedition Holdings L.P., a
Delaware limited partnership) (“Holdings”), EIG Investors Corp., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent, and (b) the Amended and Restated
Collateral Agreement dated of even date with the Credit Agreement (as amended,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Borrower, the other grantors from time to time party
thereto and the Administrative Agent. The Lenders and the Issuing Banks have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement. The Grantor is an Affiliate of the Borrower and
is willing to execute and deliver this Agreement in order to induce the Lenders
to make additional Loans and the Issuing Banks to issue additional Letters of
Credit and as consideration for Loans previously made and Letters of Credit
previously issued. Accordingly, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement. The
rules of construction specified in Section 1.01(b) of the Collateral Agreement
also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under the trademarks
and trademark applications listed on Schedule I attached hereto (the “Trademark
Collateral”). This Agreement is not to be construed as an assignment of any
trademark or trademark application.

SECTION 3. Collateral Agreement. The Security Interest granted to the
Administrative Agent herein is granted in furtherance, and not in limitation, of
the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. The Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Trademark
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

SECTION 4. Termination. Subject to Section 5.13 of the Collateral Agreement,
upon the full performance of the Secured Obligations (other than indemnity
obligations under the Loan Documents that are not then due and payable or for
which any events or claims that would give rise thereto are not pending), the
security interest granted herein shall terminate and the Administrative Agent
shall execute, acknowledge, and deliver to the Grantors an instrument in writing
in recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Trademark Collateral under this Agreement.

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of



--------------------------------------------------------------------------------

which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Agreement.

[Remainder of Page Intentionally Left Blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[—], as Grantor By:  

 

  Name:     Title:     CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Administrative Agent   By:  

 

  Name:     Title:     By:  

 

  Name:     Title:  

TRADEMARK SECURITY AGREEMENT



--------------------------------------------------------------------------------

Schedule I